 

Exhibit 10.1

 

Execution Copy

 

MACQUARIE CAPITAL (USA) INC.

MACQUARIE CAPITAL FUNDING LLC

125 West 55th Street

New York, New York 10019

 

CONFIDENTIAL

 

October 28, 2020

 

American Public Education, Inc.

111 W. Congress Street

Charles Town, WV 25414

Attention: Rick Sunderland, EVP & Chief Financial Officer

 

Project Hometown

$195,000,000 Senior Secured Credit Facilities

Commitment Letter

 

Ladies and Gentlemen:

 

American Public Education, Inc., a Delaware corporation (the “Company” or
“you”), has advised Macquarie Capital (USA) Inc. (“Macquarie Capital”) and
Macquarie Capital Funding LLC (“Macquarie Lender” and, together with Macquarie
Capital, collectively, “Macquarie”; Macquarie, together with any Additional
Arrangers (as defined below) appointed pursuant to Section A of this Commitment
Letter, the “Commitment Parties”, “we” or “us” and each, a “Commitment Party”)
that the Company intends to consummate the Transactions, as more particularly
described in the Transaction Description attached hereto as Exhibit A.
Capitalized terms used but not defined herein have the meanings assigned to them
in the Exhibits and Annexes hereto.

 

In connection with the foregoing, Macquarie Lender is pleased to advise you of
its commitment to provide 100% of the Term Loan B Facility (in such capacity,
the “Initial Term B Lender”) and 100% of the Revolving Credit Facility (in such
capacity, the “Initial Revolving Lender” and together with the Initial Term B
Lender and each other Initial Revolving Lender and Initial Term B Lender that is
appointed pursuant to Section A of this Commitment Letter by virtue of such
person becoming an Additional Arranger, the “Initial Lenders”), in each case,
subject solely to the applicable conditions set forth in paragraph E of this
Commitment Letter and the Conditions Exhibit attached hereto as Exhibit C (the
“Conditions Exhibit”).

 

Accordingly, the parties hereto agree as follows:

 

A.Titles and Roles.

 

It is agreed that Macquarie Capital will act as lead arranger and bookrunner
with respect to the Facilities (in such capacity, the “Lead Arranger” and,
together with all Additional Arrangers, collectively, the “Lead Arrangers”) and
will perform the duties and have the responsibilities customarily associated
with such roles. It is further agreed that, notwithstanding anything to the
contrary contained herein, Macquarie shall have “left” and highest placement in
any and all marketing materials or other documentation used in connection with
the Facilities (notwithstanding any appointment of any additional agents,
arrangers or bookrunners for the Facilities) and will perform the duties and
have the responsibilities customarily associated with such roles and name
placement.

 



 

 

 

You may, on or prior to the 15th business day after the Acceptance Date (as
defined below), appoint additional lead arrangers, bookrunners, managers, agents
or co-agents in respect of the Facilities or confer other titles in respect of
the Facilities (each such person, an “Additional Arranger”) and you may allocate
up to 40% in the aggregate of the commitments and corresponding compensatory
economics with respect to each Facility to such Additional Arrangers (it being
agreed that (x) each such Additional Arranger (or its affiliate) shall assume a
proportion of the commitments with respect to each Facility that is equal to the
proportion of the economics allocated to such Additional Arranger (or its
affiliate) in respect of such Facility and (y) the commitment amounts of, and
the economics allocated to, the Commitment Parties party hereto immediately
prior to such appointment in respect of the Facilities will be proportionately
reduced by the commitment amounts of, and economics allocated to, each such
Additional Arranger (or its affiliate), in each case upon the execution and
delivery by such Additional Arranger (or its affiliate) of customary joinder
documentation (which may be in the form of an amendment and restatement of this
Commitment Letter) (the “Joinder”) and, thereafter, each such Additional
Arranger (and its affiliate) shall constitute a “Commitment Party” and “Lead
Arranger” and an “Initial Revolving Lender,” “Initial Term B Lender,” and
“Initial Lender” under this Commitment Letter and under the Fee Letter referred
to below; provided, that no such Additional Arranger shall receive a greater
percentage of the economics with respect to the Facilities than Macquarie
Capital.

 

Other than (i) pursuant to the syndication of the Facilities as set forth below
and (ii) in the immediately preceding paragraph, no additional agents,
co-agents, arrangers, managers or bookrunners will be appointed, and no other
titles will be awarded, and, except as expressly set forth herein, in the Fee
Letter (as defined below), or in the definitive documentation for the Facilities
(collectively, the “Financing Documentation”), no other compensation (other than
that expressly contemplated by this Commitment Letter and the Fee Letter) will
be paid in connection with the Facilities unless you and we shall agree in
writing.

 

The Company hereby engages Macquarie Lender to act as sole administrative agent
and collateral agent for each of the Facilities (the “Administrative Agent”), in
each case subject to the terms and conditions of this Commitment Letter.

 

In addition, please note that Macquarie Capital has been retained by the
Borrower as financial advisor (in such capacity, the “Financial Advisor”) to the
Borrower in connection with the Acquisition. You agree not to assert any claim
you might allege based on any actual or potential conflicts of interest that
might be asserted to arise or result from, on the one hand, the engagement of
the Financial Advisor, and on the other hand, our and our affiliates’
relationships with you as described and referred to herein. The parties hereto
also agree that Macquarie shall be entitled to league table credit in connection
with its role as a financial advisor in respect of the Acquisition.

 

B.Syndication.

 

Subject to the terms and conditions hereof, the Lead Arrangers intend to
syndicate all or a portion of the Facilities to a group of banks, financial
institutions and other institutional lenders (together with the Initial Lenders,
but excluding any Disqualified Institution (as defined below), the “Lenders”),
identified by the Lead Arrangers (in consultation with you and subject to your
consent (such consent not to be unreasonably withheld or delayed)) (including
any relationship lenders designated by you in consultation with us), that will
participate in the Facilities; provided that, the Lead Arrangers will not
syndicate to (a) any person designated by the Company as a “Disqualified
Institution” by written notice delivered to the Administrative Agent prior to
the date hereof, and (b) any other person that is a competitor of the Company or
any of its subsidiaries, which person has been designated by the Company as a
“Disqualified Institution” by written notice to (i) prior to the Closing Date,
Macquarie or (ii) after the Closing Date, the Administrative Agent, or, in the
case of clause (a) or (b), any person that is clearly identifiable as an
affiliate of any such designated person on the basis of such person’s name (in
each case, other than competitors and affiliates that are bona fide debt funds,
investment vehicles or fixed income investors that are primarily engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds or
similar extensions of credit in the ordinary course of business, except to the
extent otherwise disqualified pursuant to clause (a) above); provided that no
such written identification shall apply retroactively to disqualify any person
from being a Lender to the extent such person has already become a Lender;
provided, further, that “Disqualified Institutions” shall exclude any person
that the Company has designated as no longer being a “Disqualified Institution”
by written notice to the Administrative Agent in accordance with the terms set
forth above (collectively, the “Disqualified Institutions”).

 



2

 

 

Subject to the other terms and conditions of this Commitment Letter, the Lead
Arrangers will manage all aspects of any syndication of the Facilities in
consultation with the Company, including the timing of all offers to potential
Lenders, the determination of all amounts offered to potential Lenders, the
selection of Lenders (with your consent not to be unreasonably withheld or
delayed and, in any case, excluding Disqualified Institutions), the allocation
of commitments among the Lenders, and the determination of compensation and
titles (such as co-agent, managing agent, etc.), if any, to be given to such
Lenders. Notwithstanding the Lead Arrangers’ right to syndicate the Facilities
and receive commitments with respect thereto, unless otherwise agreed to by you
and except with respect to the Additional Arrangers, (i) no Initial Lender shall
be relieved or released from its obligations hereunder (including its obligation
to fund the Facilities on the Closing Date) in connection with any syndication,
assignment or participation in the Facilities, including its commitments to
provide the Facilities hereunder, until the initial funding under the Facilities
has occurred on the Closing Date, (ii) no assignment by any Initial Lender shall
become effective with respect to all or any portion of any Initial Lender’s
commitments to provide the Facilities hereunder until the initial funding of the
Facilities and (iii) unless you and we agree in writing, each Initial Lender
will retain exclusive control over all rights and obligations with respect to
its commitments in respect of the Facilities, including all rights with respect
to consents, modifications, supplements, waivers and amendments, until the
Closing Date has occurred.

 

We intend to commence syndication efforts with respect to the Facilities
promptly upon your execution and delivery to us of this Commitment Letter and
the Fee Letter, and until the earlier to occur of (i) the date that a Successful
Syndication (as defined in the Fee Letter) occurs and (ii) the date that is 45
days after the Closing Date (the period until such earlier date, the
“Syndication Period”), the Company agrees to use commercially reasonable efforts
to actively assist, to the extent practical and appropriate and not in
contravention of any agreement, law, rule or regulation binding upon you, the
Lead Arrangers in completing a syndication of the Facilities reasonably
satisfactory to the Company and us and will take all action as the Lead
Arrangers may reasonably request related thereto. Such assistance shall include:
(i) using commercially reasonable efforts to make appropriate members of senior
management, advisors and representatives of the Company and its subsidiaries
(and appropriate members of senior management of the Acquired Business)
available to potential Lenders and rating agencies at mutually agreed times and
to provide customary and reasonably available information to potential Lenders
and rating agencies at such times and places as the Lead Arrangers may
reasonably request; (ii) using commercially reasonable efforts to ensure that
the syndication effort benefits from the existing lending and investment banking
relationships of the Company and the Acquired Business; (iii) assisting (and, to
the extent permitted under the Acquisition Agreement, using commercially
reasonable efforts to cause appropriate members of senior management of the
Acquired Business to assist) in the preparation and completion of customary
Information Materials (as defined below) reasonably satisfactory to the Lead
Arrangers regarding the Company, the Acquired Business and the Facilities to be
used in connection with the syndication; (iv) the hosting with appropriate
members of senior management of the Company and the Lead Arrangers of one
meeting with prospective Lenders at a mutually agreed time and location (which
may be via video conference) (and to the extent necessary, one or more
conference calls at times to be mutually agreed upon with prospective Lenders in
addition to any such meeting, including pre-marketing meetings with individual
prospective Lenders at mutually agreed times and locations (which may be via
video conference)); (v) using commercially reasonable efforts to prepare and
provide promptly to the Lead Arrangers all reasonably requested information with
respect to the Company and its subsidiaries and the Acquired Business, including
without limitation financial projections (such projections, the “Projections”)
and other financial information reasonably requested by the Lead Arrangers in
connection with the syndication of the Facilities and (vi) using commercially
reasonable efforts to attain public credit ratings (but not a specific rating)
for the Facilities and public corporate family ratings (but not a specific
rating) for the Borrower from each of Standard & Poor’s Rating Services and
Moody’s Investors Service, Inc., prior to the launch of general syndication. For
the avoidance of doubt, you will not be required to provide any information to
the extent that the provision thereof would violate any attorney-client
privilege, law, rule or regulation, or any obligation of confidentiality from a
third party binding on you, the Acquired Business or any of your or their
respective affiliates (so long as such confidentiality obligation was not
entered into in contemplation of the Transactions); provided that you shall use
commercially reasonable efforts to obtain the relevant consents under such
obligations of confidentiality to allow for the provision of such information to
the extent reasonably requested by the Lead Arrangers; provided, further that
you will inform us, to the extent legally permitted, that you are withholding
any information pursuant to the foregoing. Your obligations under this
Commitment Letter to use commercially reasonable efforts to cause the Acquired
Business or members of its management to take (or to refrain from taking) any
action shall be subject to any applicable limitation on your rights and
obligations as set forth in the Acquisition Agreement. Notwithstanding anything
herein to the contrary, the only financial statements that shall be required to
be provided to the Lead Arrangers as a condition precedent to closing shall be
those required to be delivered pursuant to the Conditions Exhibit.

 



3

 

 

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions, neither the obtaining of the ratings referenced
above, nor the commencement or completion of syndication, or receipt of
commitments in respect of, of the Facilities, nor the successful completion of
the syndication of the Facilities, nor the completion of the Information
Materials nor compliance with any other provision set forth in this Commitment
Letter (other than the conditions set forth in in paragraph E of this Commitment
Letter and the Conditions Exhibit), shall constitute a condition to the
commitments hereunder or to the funding of the Facilities on the Closing Date.

 

You hereby acknowledge that (a) the Lead Arrangers will make available
Information (as defined below), Projections and other offering and marketing
material and presentations, including confidential information memoranda (the
“Information Memorandum”) to be used in connection with the syndication of the
Facilities (such Information, Projections, other offering and marketing material
and presentations and the Information Memorandum, collectively, with any
marketing term sheet, the “Information Materials”) on a confidential basis to
the proposed syndicate of Lenders by posting the Information Materials on
Intralinks, Debt X, SyndTrak Online, Debtdomain or by similar electronic means
and (b) certain of the Lenders may be “public side” Lenders (i.e. Lenders that
do not wish to receive material non-public information (“MNPI”) with respect to
you, the Acquired Business, your or their respective affiliates, or your or
their respective securities and who may be engaged in investment and other
market related activities with respect to you, the Acquired Business, your or
their respective affiliates, or your or their respective securities) (each, a
“Public Sider” and each Lender that is not a Public Sider, a “Private Sider”).
The Lead Arrangers and their respective affiliates shall be entitled to use and
rely upon the information contained in the Information Materials without
responsibility for independent verification thereof.

 



4

 

 

At the request of the Lead Arrangers, you agree to assist us in preparing an
additional version of the Information Materials to be used in connection with
the syndication of the Facilities that consists exclusively of information that
is publicly available and/or does not include MNPI with respect to you, the
Acquired Business or your or their respective affiliates for the purpose of
United States federal and state securities laws, as determined in good faith by
you, to be used by Public Siders. It is understood that in connection with your
assistance described above, customary authorization letters will be included in
any Information Memorandum that (i) authorize the distribution thereof to
prospective Lenders, including a customary “10b-5” representation with respect
to the information set forth therein and (ii) confirm that the additional
version of the Information Memorandum does not include any MNPI. The Information
Memorandum will include a provision that provides for exculpation for you, us
and our respective affiliates with respect to any liability related to the use
of the contents of the Information Memorandum or related offering and marketing
materials or presentations by the recipients thereof. Before distribution of any
Information Materials, at the request of the Lead Arrangers, you agree to use
commercially reasonable efforts to identify that portion of the Information
Materials that may be distributed to the Public Siders as “Public Information”,
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof. By marking Information Materials as “PUBLIC”, you
shall be deemed to have authorized the Lead Arrangers, the proposed Lenders and
their respective affiliates to treat such Information Materials as not
containing any MNPI (it being understood that you shall not be under any
obligation to mark the Information Materials “PUBLIC”).

 

You acknowledge and agree that the following documents may be distributed to
both Private Siders and Public Siders, unless you advise the Lead Arrangers in
writing (including by email) within a reasonable time prior to their
distribution that such materials should only be distributed to Private Siders:
(a) administrative materials prepared by the Lead Arrangers for prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda), (b) term sheets and notification of changes in
the terms and conditions of the Facilities and (c) drafts and final versions of
the Financing Documentation. If you advise us in writing (including by email),
within a reasonable period of time prior to dissemination, that any of the
foregoing should be distributed only to Private Siders, then Public Siders will
not receive such materials without your consent (such consent not to be
unreasonably withheld or delayed).

 

To ensure an orderly and effective syndication of the Facilities, the Company
agrees that, until the expiration of the Syndication Period, the Company will
not, and will not permit its subsidiaries to, arrange, sell, syndicate or issue,
attempt to arrange, sell, syndicate or issue, announce or authorize the
announcement of the arrangement, sale, syndication or issuance of any competing
credit facilities or debt security (including any renewals thereof) (other than
(i) the Facilities, and (ii) any letters of credit, capital leases, purchase
money indebtedness and equipment financings) except with the prior written
consent of the Lead Arrangers if such arrangement, sale, syndication, issuance
or discussion could reasonably be expected to materially impair the primary
syndication of the Facilities.

 



5

 

 

C.Information Requirements

 

The Company represents and warrants to the Lead Arrangers that (in the case of
information relating to the Acquired Business prior to the Closing Date, to its
knowledge) (i) all written information (other than the Projections and other
forward-looking information and information of a general economic or
industry-specific nature), that has been or will be made available to the Lead
Arrangers or any of the Lenders by the Company or any of their respective
representatives (or on its or their behalf) in connection with the Transactions
(the “Information”) is or will be, when furnished and taken as a whole, correct
in all material respects, and does not or will not, when furnished and taken as
a whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto) and
(ii) the Projections have been or will be prepared in good faith based upon
assumptions that are believed by the Company to be reasonable at the time
prepared and at the time the related Projections are so furnished (it being
understood that the Projections are as to future events and are not to be viewed
as facts, the Projections are subject to significant uncertainties and
contingencies, many of which are beyond the Company’s control, that no assurance
can be given that any particular Projections will be realized and that actual
results during the period or periods covered by any such Projections may differ
significantly from the projected results and such differences may be material).
The Company agrees to (a) provide prompt written notice to the Lead Arrangers if
you become aware that the representations and warranties made by you with
respect to the Information and Projections contained in the preceding sentence
have become incorrect (to your knowledge with respect to Information and
Projections relating to the Acquired Business prior to the Closing Date) in any
material respect at any time prior to the end of the Syndication Period and for
any reason and (b) promptly supplement (or use commercially reasonable efforts
to supplement, in the case of Information relating to the Acquired Business) the
Information and the Projections from time to time so that the representations
and warranties contained in the preceding sentence remain correct (to your
knowledge with respect to Information and Projections relating to the Acquired
Business prior to the Closing Date) in all material respects; provided that, the
obligation to supplement the Information and Projections under this sentence
shall not in any event terminate prior to the Closing Date. In agreeing to the
undertakings under this Commitment Letter and in arranging and syndicating the
Facilities, the Lead Arrangers are relying on the accuracy of the Information
and the Projections without independent verification thereof and do not assume
responsibility for the accuracy or completeness of the Information or
Projections. For the avoidance of doubt, it is understood and agreed that the
accuracy of the representations and warranties set forth in this paragraph shall
not be a condition to the commitments hereunder or the initial funding of the
Facilities on the Closing Date.

 

D.Fees & Expenses; Indemnification

 

1.            Fees & Expenses. The Company agrees to pay or cause to be paid the
fees described in this Commitment Letter and in the Fee Letter dated the date
hereof and delivered herewith with respect to the Facilities (the “Fee Letter”)
on the terms and subject to the conditions set forth therein. Further, the
Company agrees, whether or not the Closing Date occurs, to pay, or to reimburse
the Commitment Parties on demand for, all reasonable and documented (in
reasonable detail) out-of-pocket costs and expenses (whether incurred before or
after the date hereof) incurred by the Commitment Parties in connection with the
Facilities, the syndication of the Facilities, the preparation of the Financing
Documentation, the due diligence related thereto and in connection with the
enforcement of any of any Commitment Party's rights and remedies hereunder or
under the Fee Letter, including the reasonable and documented (in reasonable
detail) out-of-pocket fees, disbursements, and expenses of counsel to the
Commitment Parties (limited to Davis Polk & Wardwell LLP as counsel and Hogan
Marren Babbo & Rose, Ltd. as special regulatory counsel (and not in house
counsel) and, if reasonably necessary, one local counsel in each relevant
jurisdiction for all Commitment Parties, taken as a whole (which may be a single
local counsel acting in multiple jurisdictions) and, in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction (which may be a single special counsel acting in multiple
jurisdictions) to each group of similarly situated affected Commitment Parties,
taken as a whole). You acknowledge that we may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with us including, without limitation, fees paid pursuant hereto.

 



6

 

 

2.            Indemnification.  The Company agrees to indemnify and hold
harmless each Commitment Party, its affiliates and their respective directors,
officers, employees, agents, representatives, legal counsel, consultants,
accountants and advisors, and each of their successors and permitted assigns
(each, an “Indemnified Person”) against, and to reimburse each Indemnified
Person upon demand for, all costs, losses, claims, damages, liabilities and
other out-of-pocket expenses (“Losses”) incurred by such Indemnified Person or
asserted against such Indemnified Person by any third party or by the Company or
any of its subsidiaries or affiliates to the extent arising out of or in
connection with this Commitment Letter, the Fee Letter, the Financing
Documentation, each of the Facilities, the use of the proceeds thereof, the
Transactions or any other transaction related thereto, or any suit, claim,
litigation, investigation or other proceeding brought by the Company or the
Company’s equity holders, affiliates or creditors or any third person or
otherwise related to any of the foregoing, and to reimburse each Indemnified
Person within 30 days after receipt of a written request together with customary
backup documentation in reasonable detail for any reasonable legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing, whether or not such Indemnified Person or the Company or
affiliate thereof is a party to any such proceeding (limited to one counsel (but
not the in house counsel of any Indemnified Person) and one regulatory counsel
for all Indemnified Persons taken as a whole, and, if reasonably necessary, one
local counsel for all Indemnified Persons taken as a whole in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, in the case of an actual or perceived conflict of interest,
one additional counsel in each relevant jurisdiction (which may be a single
special counsel acting in multiple jurisdictions) and one regulatory counsel to
each group of similarly situated affected Indemnified Persons taken as a whole);
provided that the Company shall not be liable to any particular Indemnified
Person pursuant to this indemnity for any Losses to the extent that a court
having competent jurisdiction shall have determined by a final judgment (not
subject to further appeal) that such Loss resulted from (i) the gross
negligence, bad faith or willful misconduct of such Indemnified Person or any of
its Related Indemnified Persons (defined below) or (ii) a material breach of the
obligations of such Indemnified Person or any such Indemnified Person’s Related
Indemnified Persons under this Commitment Letter; provided, further, that the
Company shall not be liable to any particular Indemnified Person pursuant to
this indemnity for any Losses for any suit, claim, litigation, investigation or
other proceeding that is brought by an Indemnified Person against any other
Indemnified Person (other than (x) any claims against an Indemnified Person
acting in its capacity as an agent, arranger or similar role under the
Facilities and (y) claims arising out of any act or omission of the Company or
any of your subsidiaries or affiliates, in each case, for the avoidance of
doubt, unless such claims would otherwise be excluded pursuant to clause
(i) above). The Company shall not be liable for any settlement of any suit,
claim, litigation, investigation or other proceeding effected without its prior
written consent (such consent not to be unreasonably withheld or delayed). If
any settlement of any suit, claim, litigation, investigation or other proceeding
is effected with the Company's written consent (or without the Company's consent
as provided in the proviso of the preceding sentence) or if there is a judgment
by a court of competent jurisdiction in any such suit, claim, litigation,
investigation or other proceeding, the Company agrees to indemnify and hold
harmless each Indemnified Person from and against any and all Losses by reason
of such settlement or judgment to the extent required by and in accordance with
the other provisions of this Section D.2. The Company shall not, without the
prior written consent of any Indemnified Person, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnified Person is
a party and indemnity has been sought hereunder by such Indemnified Person. None
of the Indemnified Persons or the Company or your or their respective affiliates
or the respective directors, officers, employees, advisors, and agents shall be
responsible or liable for (i) any damages arising from the use by others of the
Information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent any such damages
are found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of, or material breach of the obligations under this Commitment
Letter by, such person or entity (or any of its Related Indemnified Persons), or
(ii) any special, indirect, punitive, exemplary or consequential damages that
may be alleged as a result of this Commitment Letter, the Fee Letter, any
Facility, the use of proceeds, the Transactions or any related transaction;
provided, that nothing contained in this paragraph shall limit the Company’s
indemnity and reimbursement obligations to the extent such special, indirect,
punitive, exemplary or consequential damages are included in any third party
claim with respect to which the applicable Indemnified Person is entitled to
indemnification under this Section D.2.

 



7

 

 

For purposes hereof, a “Related Indemnified Person” of an Indemnified Person
means (1) any controlling person or controlled affiliate of such Indemnified
Person, (2) the respective directors, officers, partners, members or employees
of such Indemnified Person or any of its controlling persons or controlled
affiliates and (3) the respective agents or representatives of such Indemnified
Person or any of its controlling persons or controlled affiliates, in the case
of this clause (3), acting on behalf of or at the express instructions of such
Indemnified Person, controlling person or such controlled affiliate; provided
that each reference to a controlled affiliate, director, officer or employee in
this sentence pertains to a controlled affiliate, director, officer or employee
involved in the negotiation or syndication of this Commitment Letter and the
Facilities.

 

E.Conditions

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Financing Documentation or any other letter agreement or other undertaking
concerning the financing of the transactions contemplated hereby to the
contrary:

 

(i)           the only conditions to the commitments hereunder and the
availability and funding of any Facility on the Closing Date are those set forth
in the Conditions Exhibit and, upon satisfaction (or written waiver thereof by
the Initial Lenders) of such conditions, the initial funding of the Facilities
shall occur; it being understood and agreed that there are no other conditions
(implied or otherwise) to the commitments hereunder or to the availability and
funding of the Facilities on the Closing Date (including compliance with the
terms of this Commitment Letter, the Fee Letter, the Financing Documentation or
the syndication of the Facilities) other than the conditions set forth in the
Conditions Exhibit;

 

(ii)          the only representations and warranties the accuracy of which
shall be a condition to the availability and funding of the Facilities on the
Closing Date shall be (a) such of the representations made by or with respect to
the Acquired Business in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that you (or your applicable
affiliate) have the right (taking into account any applicable cure or notice
provisions) to terminate your (or your applicable affiliate’s) obligations under
the Acquisition Agreement or to decline to consummate the Acquisition as a
result of a breach of such representations (to such extent, the “Specified
Acquisition Agreement Representations”) and (b) the Specified Representations
(as defined below) (the representations described in clauses (a) and (b) being
the “Closing Date Representations”); and

 



8

 

 

(iii)         the terms of the Financing Documentation and any closing
deliverables shall be in a form such that they do not impair the availability or
funding of the Facilities on the Closing Date if the conditions set forth in the
Conditions Exhibit are satisfied (or waived in writing by the Initial Lenders)
(it being understood that, to the extent any Collateral (including the creation
or perfection of any security interest in any Collateral) is not or cannot be
provided on the Closing Date (other than the perfection of liens on Collateral
that may be perfected by (x) the filing of financing statements under the UCC,
or (y) the taking delivery and possession of stock certificates of the
Borrower’s material wholly-owned domestic restricted subsidiaries (other than,
(x) in the case of the Acquired Business, with respect to any such stock
certificate that has not been made available to you at least three (3) business
days (as defined below) prior to the Closing Date, to the extent you have used
commercially reasonable efforts to procure delivery thereof, which may instead
be delivered within ten (10) business days after the Closing Date (or such later
date as the Administrative Agent may reasonably agree) or (y) where physical
delivery of any stock certificates would be impractical because of mandatory
restrictions imposed by governmental authorities as a result of COVID-19;
provided that, in the case of this clause (y), such stock certificates shall in
any event be delivered to the Administrative Agent within ten (10) Business Days
after the Closing Date (or such later date as the Administrative Agent may
reasonably agree)) (in each case, to the extent certificated) evidencing the
equity interests required to be pledged pursuant to the Term Sheet with respect
to which a lien may be perfected by the delivery of a stock certificate
(together with a stock power or similar instrument or transfer endorsed in
blank)) after your use of commercially reasonable efforts to do so without undue
burden or expense, then the provision of any such Collateral (including the
creation or perfection of any security interest in any Collateral) shall not
constitute a condition precedent to the availability or funding of the
Facilities on the Closing Date, but may instead be provided within 90 days after
the Closing Date pursuant to arrangements to be mutually agreed, subject to such
extensions as are reasonably agreed by the Administrative Agent).

 

“Specified Representations” means the representations and warranties set forth
in the Term Sheet and made by the Loan Parties in the Financing Documentation
relating to: incorporation or formation of the Loan Parties; organizational
existence, power and authority of the Loan Parties to execute, deliver and
perform under the Financing Documentation; due authorization, execution,
delivery and enforceability of the Financing Documentation by and against the
Loan Parties; solvency of the Company and its subsidiaries on a consolidated
basis as of the Closing Date after giving effect to the Transactions (to be
determined in a manner consistent with the solvency certificate in the form
attached as Annex I to the Conditions Exhibit); no conflicts of the Financing
Documentation (limited to the execution, delivery and performance of the
applicable Financing Documentation, incurrence of the debt thereunder and the
granting of guarantees and security interests in respect thereof) with
organizational documents of the Loan Parties; Federal Reserve margin
regulations; the Investment Company Act of 1940, as amended; no use of proceeds
of the Facilities in violation of FCPA and OFAC; PATRIOT Act/“know your
customer” laws and beneficial ownership regulations; and the creation, validity
and perfection of the security interests granted in the intended Collateral to
be perfected (subject in all respects to permitted liens as set forth in Loan
Documentation and the limitations set forth in the foregoing provisions of this
Section). Notwithstanding anything to the contrary contained herein, if any of
the Closing Date Representations is qualified or subject to “material adverse
effect”, the definition of “Material Adverse Effect” in the Acquisition
Agreement shall apply for the purposes of any representations and warranties
made, or to be made, on or as of the Closing Date.

 



9

 

 

This paragraph E, and the provisions herein, shall be referred to as the
“Limited Conditionality Provision”.

 

F.Miscellaneous

 

1.            Termination. You may terminate this Commitment Letter and all or a
portion (limited, in the case of any partial termination, to the commitments in
respect of the Revolving Credit Facility and/or up to $25 million of commitments
in respect of the Term Loan B Facility) of the commitments of the Commitment
Parties hereunder with respect to the Facilities at any time upon written notice
to the Commitment Parties from you, subject to your surviving obligations as set
forth in this Commitment Letter and the Fee Letter.

 

2.            No Third-Party Beneficiaries. This Commitment Letter is solely for
the benefit of the Company, the Commitment Parties and the Indemnified Persons
and may not be relied upon by any person or entity other than the parties
hereto; no provision hereof shall be deemed to confer rights on any other person
or entity.

 

3.            No Assignment; Amendment. Other than as set forth in paragraph A
hereof, this Commitment Letter may not be assigned by any party hereto to any
other person or entity without the consent of the other parties hereto (and any
attempted assignment without such consent shall be null and void) and the Fee
Letter may not be assigned by any party thereto to any other person or entity
without the consent of the other parties thereto (and any attempted assignment
without such consent shall be null and void), and in each case, all of the
rights and obligations of the Company hereunder or under the Fee Letter, as
applicable, shall inure to the benefit and be binding upon the permitted
successors and assigns of the Company, and all of the rights and obligations of
the Commitment Parties hereunder or under the Fee Letter, as applicable, shall
inure to the benefit and be binding on any permitted successors and assigns.
Notwithstanding anything herein to the contrary, the Lead Arrangers (in their
capacity as such, but not in their capacity as Initial Lenders hereunder) may
assign their respective rights and obligations to any of its affiliates without
the consent of any other party hereto, but no Lead Arranger shall be relieved of
its obligations under this Commitment Letter. This Commitment Letter may not be
amended or modified or any provision hereof waived (unless otherwise expressly
provided herein), in each case, except in writing executed by each of the
parties hereto.

 

4.            Governing Law. This Commitment Letter and the Fee Letter and the
rights and obligations of the parties hereunder and thereunder including but not
limited to the validity, interpretation, construction, breach, enforcement or
termination hereof and thereof, and whether arising in contract or tort or
otherwise, shall be construed in accordance with and be governed by the law of
the State of New York; provided that the law of the State of Delaware (the
“Acquisition Agreement Governing Law”) shall govern in determining (i) the
interpretation of a “Material Adverse Effect” (as defined in the Acquisition
Agreement) and whether a “Material Adverse Effect” has occurred, the accuracy of
any Specified Acquisition Agreement Representation and whether as a result of
any inaccuracy thereof you or your applicable affiliate have the right or would
have the right (taking into account any applicable cure provisions) to terminate
your or its obligations (or to refuse to consummate the Acquisition) under the
Acquisition Agreement and (ii) whether the Acquisition has been consummated in
accordance with the terms of the Acquisition Agreement (in each case, without
regard to the principles of conflicts of laws thereof, to the extent that the
same are not mandatorily applicable by statute and would require or permit the
application of the law of another jurisdiction) (the matters referred to in this
proviso, the “Acquisition Related Matters”). Each of the Company and the
Commitment Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or related to this Commitment Letter, the Fee Letter, any
Facility, the use of proceeds thereof or the actions of the Commitment Parties
in the negotiation, performance or enforcement hereof. Each of the parties
hereto irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any state court in the State of New York or the
United States District Court for the Southern District of New York for the
purpose of any suit, action or proceeding arising out of or relating to this
Commitment Letter, any Facility and the use of proceeds thereof and irrevocably
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined in any such court. Each of the Company and the Commitment
Parties irrevocably and unconditionally waives any objection that it may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
has been brought in an inconvenient forum. A final judgment in any such suit,
action or proceeding brought in any such court may be enforced in any other
courts to whose jurisdiction the Company and the Commitment Parties are or may
be subject, by suit upon judgment. Service of any process, summons, notice or
document on the Company may be made by registered mail addressed to the Company
at the address appearing at the beginning of this Commitment Letter for any
suit, action or proceeding brought in any such court pursuant to this Commitment
Letter.

 



10

 

 

5.            Survival. The provisions of (a) this Section and the expense
reimbursement, absence of fiduciary duty, indemnification, confidentiality,
governing law, service of process, jurisdiction, venue, waiver of jury trial,
information, syndication and waiver of certain defenses provisions of this
Commitment Letter and (b) the Fee Letter shall, in each case, remain in full
force and effect regardless of, as applicable, whether definitive financing
documentation shall be executed and delivered in connection with the Facilities
and notwithstanding the termination or expiration of this Commitment Letter or
the Commitment Parties’ commitments or agreements hereunder; provided that your
obligations under this Commitment Letter (other than your obligations with
respect to (i) expense reimbursement and indemnification as set forth in
Section D above, (ii) confidentiality as set forth in Section F.6. below,
(iii) governing law, jurisdiction, waiver of jury trial and service of process
as set forth in Section F.4. above, (iv) waiver of certain defenses as set forth
in Section F.4. above, (v) syndication and information as set forth in Section B
above (including the “flex” provisions of the Fee Letter, which will survive
until the expiration of the Syndication Period) and (vi) the confidentiality of
the Fee Letter and the contents thereof) shall automatically terminate and be
superseded by the provisions of the Financing Documentation upon the initial
funding thereunder, and you shall automatically be released from all liability
in connection therewith at such time; provided, further, that in the event of
any conflict between the provisions of this Commitment Letter that survive the
initial funding under the Financing Documentation and the corresponding
provisions of the Financing Documentation, the provisions of the Financing
Documentation shall govern.

 

6.            Confidentiality. The Company will not disclose or permit
disclosure of this Commitment Letter or the Fee Letter nor the contents of this
Commitment Letter or the Fee Letter, without the consent of the applicable
Commitment Party, to any person or entity, either directly or indirectly, orally
or in writing, except (i) to the Company’s affiliates and the Seller and their
and the Company’s respective officers, employees, directors, agents,
shareholders, partners, members, accountants, advisors, investors, potential
investors, consultants, professionals, legal counsel and other experts or
agents, in each case to the extent involved in the Transactions on a
confidential basis (provided that any disclosure of the Fee Letter or its
contents to the Seller or its officers, employees, directors, agents,
shareholders, partners, members, accountants, advisors, investors, potential
investors, consultants, professionals, legal counsel and other experts or agents
shall be redacted in a manner reasonably satisfactory to the Commitment Parties,
including in respect of any fees, interest rates and other economic terms that
could not adversely affect the conditionality, enforceability, termination or
aggregate principal amount of the financing contemplated thereby, unless, in
either case, the Commitment Parties otherwise consent), (ii) as required by
applicable law, rule or regulation or compulsory legal process or pursuant to a
subpoena or order of any judicial, administrative or legislative body or
committee or in any pending legal, judicial or administrative proceeding or as
requested by a governmental authority or regulatory or self-regulatory
authority, upon the reasonable advice of your legal counsel (in which case the
Company agrees to inform the Commitment Parties prior to such disclosure to the
extent practicable and not prohibited by applicable law), (iii) the existence of
this Commitment Letter and the contents of the Term Sheet (but not this
Commitment Letter or the Fee Letter) may be disclosed to any rating agency in
connection with the transactions contemplated hereby, (iv) in connection with
the exercise of any remedy or the enforcement of any of the Company’s rights
hereunder or the Fee Letter, (v) the Commitment Letter and the contents hereof
(but not the Fee Letter or the contents thereof) in any syndication or other
marketing materials, prospectus or other offering memorandum, or any public or
regulatory filing in each case relating to the Facilities, and (vi) if we
consent in writing to such proposed disclosure, in each case, on a confidential
basis; provided that the Company may disclose (a) the aggregate fee amounts and
interest expense contained herein or in the Fee Letter as part of Projections,
pro forma information or a generic disclosure of aggregate sources and uses
related to fee amounts related to the transactions contemplated hereby to the
extent customary or required in offering and marketing materials for the
Facilities or in any public filing relating to the transactions contemplated
hereby and (b) this Commitment Letter, the Fee Letter and the contents hereof
and thereof to any prospective equity investor or Additional Arrangers, in each
case, on a confidential basis. The Company and your affiliates’ obligations
under this paragraph (other than in respect of the Fee Letter and the fees and
substance thereof) shall terminate automatically upon the Closing Date; provided
that, in any event, the provisions of this paragraph shall automatically
terminate on the second anniversary of the date hereof.

 



11

 

 

The Lead Arrangers and their respective affiliates will use all non-public
information provided to us or such affiliates by or on behalf of the Company or
your affiliates hereunder or in connection with the Facilities solely for the
purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information and shall not
publish, disclose or otherwise divulge such information; provided, that nothing
herein shall prevent the Commitment Parties and their affiliates from disclosing
any such information (a) pursuant to the order of any court or administrative
agency or in any pending legal, judicial or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process or to the
extent requested or required by governmental and/or regulatory authorities
(including any self-regulatory authorities), in each case, based on the advice
of counsel (in which case the Commitment Parties agree (except with respect to
any audit or examination conducted by bank accountants or any regulatory
authority (including any self-regulatory authorities) exercising examination or
regulatory authority (including any self-regulatory authorities) or in cases
where any governmental and/or regulatory authority (including any
self-regulatory authorities) has requested otherwise), to the extent practicable
and not prohibited by applicable law, rule, or regulation, to inform the Company
thereof as soon as practicable prior to disclosure), (b) upon the request or
demand of any governmental or regulatory authority (including any
self-regulatory authorities) having jurisdiction over the Commitment Parties or
any of their affiliates (in which case the Commitment Parties agree (except with
respect to any audit or examination conducted by bank accountants or any
regulatory authority (including any self-regulatory authorities) exercising
examination or regulatory authority or in cases where any governmental and/or
regulatory authority has requested otherwise), to the extent practicable and not
prohibited by applicable law, to inform the Company thereof as soon as
practicable prior to disclosure), (c) to the extent that such information
becomes publicly available other than by reason of improper disclosure by the
Commitment Parties or any of their affiliates, officers, directors, employees,
legal counsel, auditors, professionals or agents in violation of any
confidentiality obligations owing to the Company or any of its affiliates
(including those set forth in this paragraph), (d) to the extent that such
information is received by the Commitment Parties from a third party that is
not, to the Commitment Parties’ knowledge, subject to contractual or fiduciary
confidentiality obligations owing to the Company, the Company’s investors or any
of their respective affiliates or related parties, (e) to the extent that such
information is independently developed by the Commitment Parties without the use
of confidential information, (f) to the Commitment Parties’ affiliates and to
its and their respective directors, officers, shareholders, partners, employees,
legal counsel, independent auditors, advisors, consultants, professionals and
other experts or agents who need to know such information in connection with the
Facilities, the use of proceeds thereof, or any other transaction contemplated
hereby, and who are informed of the confidential nature of such information and
have been advised of their obligation to keep information of this type
confidential, (g) to actual, potential or prospective Lenders, agents,
arrangers, participants or assignees and to any direct or indirect contractual
counterparty to any swap or derivative transaction relating to the Company or
any of the Company’s subsidiaries, in each case who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph);
provided, that the disclosure of any such information to any such Lender, agent,
arranger, participant or assignee shall be made subject to the acknowledgment
and acceptance by such Lender, agent, arranger, participant or assignee that
such information is being disseminated on a confidential basis (on substantially
the terms set forth in this paragraph or customary in the term loan syndication
loan market or as is otherwise reasonably acceptable to the Company and the
Commitment Parties, including, without limitation, as agreed in any marketing
materials) in accordance with the standard syndication processes of the
Commitment Parties (which shall in any event be no less protective than
customary market standards) for dissemination of such type of information
(including “click-through” agreements), (h) for purposes of establishing a “due
diligence” defense in any legal proceeding (i) to rating agencies or (j) to the
extent the Company shall have consented to such disclosure in writing. The
Commitment Parties’ and their affiliates’ obligations under this paragraph shall
terminate automatically and be superseded by the confidentiality provisions in
the applicable Financing Documentation upon the Closing Date; provided, that, in
any event, the provisions of this paragraph shall automatically terminate on the
second anniversary of the date hereof.

 



12

 

 

The Lead Arrangers may, in consultation with you, place a standard “tombstone”
or other advertisement in financial and other newspapers and journals, or
otherwise, at its own expense describing its services to the Company hereunder
and under the Financing Documentation. The Lead Arrangers agree to provide the
Company with sufficient time to review any reference to the Company or its
affiliates in connection with the Facilities or the transactions contemplated
hereby contained in any press release or similar written disclosure prior to
public release.

 

Without limitation of the foregoing, the Company hereby authorizes the Lead
Arrangers and their respective affiliates to download copies of its and its
affiliates’ trademark logos from its and its affiliates’ websites and: (i) post
copies thereof on the workspace established by the Lead Arrangers to syndicate
the Facilities and (ii) use such logos on any confidential information
memorandum, presentations and other marketing materials prepared in connection
with the syndication of the Facilities.

 



13

 

 

7.            No Fiduciary Duty. The Company acknowledges and agrees that
(i) the transactions contemplated pursuant to this Commitment Letter and the Fee
Letter are an arm’s-length commercial transaction between you and your
affiliates, on the one hand and the Commitment Parties, on the other, and you
are capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter and the Fee Letter; (ii) in connection with the transactions contemplated
hereby and the process leading to such transactions, the Commitment Parties are
and have been acting solely as a principal and is not the agent or fiduciary of
the Company or its affiliates, stockholders, creditors, employees or any other
party; (iii) the Commitment Parties have not assumed an advisory responsibility
or fiduciary duty in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Commitment Parties have advised or is currently advising the Company on other
matters) and the Commitment Parties have no obligation to the Company except
those expressly set forth in this Commitment Letter and the Fee Letter; (iv) the
Commitment Parties and their affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its affiliates, and the Commitment Parties have no obligation to disclose any of
such interests by virtue of any fiduciary or advisory relationship as a
consequence of this Commitment Letter or the Fee Letter; and (v) the Commitment
Parties have not provided any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate. The Company waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Commitment Parties
with respect to any breach or alleged breach of fiduciary duty as a consequence
of this Commitment Letter or the Fee Letter.

 

You acknowledge that each Lead Arranger is a full service financial firm engaged
in trading, market making and brokerage activities as well as providing
commercial and investment banking investment management, financial advisory,
principal investment, financial planning, benefits counseling, risk management,
hedging, financing, and other financial and non-financial services. In the
ordinary course of business, the Lead Arrangers or their respective affiliates
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, you, and your affiliates and your and their respective
subsidiaries and other companies with which you, your affiliates and your and
their respective subsidiaries may have commercial or other relationships. With
respect to any securities or financial instruments so held by the Lead Arrangers
or any of their respective affiliates or any of its customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

 

You also acknowledge that the Lead Arrangers and their respective affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other persons or companies in respect of which
you or your affiliates may have conflicting interests regarding the transactions
described herein or otherwise. None of the Lead Arrangers nor any of their
respective affiliates will, however, furnish confidential information obtained
from you by virtue of the transactions contemplated by this Commitment Letter or
its other relationships with you to other persons or companies (other than your
affiliates). You also acknowledge that the Commitment Parties have no obligation
to use in connection with the Transactions or this Commitment Letter or the Fee
Letter, or to furnish to you, confidential information obtained by it from other
persons or companies.

 



14

 

 

8.            Affiliates. The Lead Arrangers reserve the right to employ the
services of its affiliates or branches in providing services contemplated hereby
or by the Fee Letter and, to the extent so employed, such affiliates and
branches shall be entitled to the benefits and protections afforded to, and
subject to the provisions governing the conduct of, the Lead Arrangers hereunder
and under the Fee Letter, but no Lead Arranger shall be relieved of its
obligations under this Commitment Letter or the Fee Letter.

 

9.            Enforceability. Each of the parties hereto agrees that (i) this
Commitment Letter is a binding and enforceable agreement with respect to the
subject matter herein, including an agreement to negotiate in good faith
definitive documentation for the Facilities by the parties hereto in a manner
consistent with this Commitment Letter, it being acknowledged and agreed that
the commitments provided hereunder are subject only to the conditions set forth
in paragraph E of this Commitment Letter and the Conditions Exhibit and (ii) the
Fee Letter is a binding and enforceable agreement with respect to the subject
matter contained therein; provided that nothing contained in this Commitment
Letter or the Fee Letter obligates you or any of your affiliates to consummate
the Transactions or to draw upon all or any portion of the Facilities.

 

10.          Counterparts. This Commitment Letter and the Fee Letter may be
executed in multiple counterparts, and by different parties hereto in any number
of separate counterparts, all of which taken together shall constitute one
original. Delivery of an executed counterpart of a signature page to this
Commitment Letter or the Fee Letter by telecopier or by electronic transmission
(in pdf form) shall be as effective as delivery of a manually executed
counterpart hereof.

 

11.          Entire Agreement. This Commitment Letter and the Fee Letter embody
the entire agreement and understanding among the Commitment Parties, the Company
and their affiliates with respect to the Facilities, and supersede all prior
understandings and agreements among the parties relating to the subject matter
hereof. However, the terms and conditions of the undertakings of the Commitment
Parties and the undertaking of the Commitment Parties hereunder are not limited
to those set forth herein or in the Fee Letter; those matters not covered or
made clear herein are subject to mutual agreement of the parties.

 

12.          PATRIOT Act. The Commitment Parties and each Lender hereby notifies
the Company that pursuant to the requirements of the USA PATRIOT Act, Title III
of Pub. L. 107-56 (signed into law October 26, 2001) (as amended from time to
time, the “PATRIOT Act”) and 31 C.F.R. § 1010.230 (as amended from time to time,
the “Beneficial Ownership Regulation”), it and its affiliates are required to
(i) obtain, verify and record information that identifies the Company, each
borrower, and each guarantor of the Facilities, which information includes the
names, addresses, tax identification numbers and other information regarding the
Company, such borrowers, and such guarantors that will allow the Commitment
Parties and such Lender to identify the Company, such borrowers, and such
guarantors in accordance with the PATRIOT Act and (ii) obtain a certification
regarding beneficial ownership (a “Beneficial Ownership Certification”) from any
Borrower and any Guarantor under the Facilities, which certification shall be
similar in form and substance to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association. This notice is given in accordance with the requirements of
the PATRIOT Act and is effective for the Commitment Parties, each Lender and
their respective affiliates. You hereby acknowledge and agree that the
Commitment Parties shall be permitted to share any or all such information with
the Lenders.

 



15

 

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us executed counterparts of this Commitment Letter and the Fee
Letter not later than 11:59 p.m., New York City time, on October 28, 2020. This
offer will automatically expire at such time if we have not received such
executed counterparts in accordance with the preceding sentence (the date of
receipt by us of such executed counterparts, the “Acceptance Date”). In the
event that the initial borrowing under the Facilities does not occur on or
before the Expiration Time (as defined below), then this Commitment Letter and
the commitments hereunder shall automatically terminate unless we shall, in our
discretion, agree to an extension and subject to your surviving obligations as
set forth in Section E.5. and the Fee Letter. “Expiration Time” means 11:59
p.m., New York City time, on the day that is the earliest of (i) the Closing
Date, (ii) the consummation of the Acquisition with or without the funding of
the Facilities, (iii) five (5) business days following the termination by you of
the Acquisition Agreement prior to the closing of the Acquisition and (iv) five
business days following the “End Date” (as defined in, and as it may be extended
pursuant to the express provisions of, the Acquisition Agreement as in effect on
the date hereof, but which shall not exceed December 31, 2021); provided that
the termination of any commitment pursuant to this sentence does not, subject to
the other provisions of this Commitment Letter, prejudice your rights and
remedies in respect of any prior breach or repudiation of this Commitment
Letter.

 

[Signature Pages Follow]

 



16

 

 

We look forward to working with you on this important transaction.

 

  Very truly yours,       MACQUARIE CAPITAL (USA) INC.       By: /s/ Michael
Barrish   Name: Michael Barrish   Title: Managing Director       By: /s/ Ayesha
Farooqi   Name: Ayesha Farooqi   Title: Managing Director           MACQUARIE
CAPITAL FUNDING LLC       By: /s/ Michael Barrish   Name: Michael Barrish  
Title: Authorized Signatory       By: /s/ Ayesha Farooqi   Name: Ayesha Farooqi
  Title: Authorized Signatory

 





 

ACCEPTED AND AGREED   as of the date first written above:       AMERICAN PUBLIC
EDUCATION, INC.       By: /s/ Angela K. Selden  



Name: Angela K. Selden   Title: President and CEO  

 

[Signature Page to Project Hometown Fee Letter]

 









 

CONFIDENTIAL

 

EXHIBIT A

 

Project Hometown

$195,000,000 Senior Secured Credit Facilities

 

Transaction Description

 

Capitalized terms used but not defined in this Exhibit A (the “Transaction
Description”) shall have the meanings set forth in the other Exhibits and
Annexes to the Commitment Letter to which this Transaction Description is
attached (the “Commitment Letter”) or in the Commitment Letter.

 

American Public Education, Inc., a Delaware corporation (the “Company”), intends
to, directly or indirectly acquire (the “Acquisition”) all of the units of
membership interests in Rasmussen, LLC, a Delaware limited liability company
(the “Target,” and the Target, together with all subsidiaries of the Target, the
“Acquired Business”) from FAH Education, LLC, a Delaware limited liability
company (the “Seller”) pursuant to the Membership Interest Purchase Agreement
dated as of October 28, 2020 (together with the exhibits and schedules thereto,
such agreement as in effect on the date hereof the “Acquisition Agreement”), and
concurrently with the consummation of the Acquisition, refinance in full all
amounts due or outstanding under the Credit Agreement, dated as of March 15,
2019 (as amended by the First Amendment to Credit Agreement, dated as of May 2,
2019, the Second Amendment to Credit Agreement, dated as of February 10, 2020
and the Third Amendment to Credit Agreement, dated as of June 19, 2020, the
“Existing Credit Agreement”), by and among Rasmussen College, LLC, the Seller,
the Target, the other obligors party thereto and SunTrust Bank as administrative
agent (the “Refinancing”).

 

The sources of funds needed to effect the Acquisition and the Refinancing and to
pay all fees and expenses incurred in connection with the Transactions (the
“Transaction Costs”) are expected to be financed from (i) available cash of the
Borrower, (ii) a $175 million term loan facility (subject to increase at the
Borrower’s election, to the extent required to account for any original issue
discount and/or upfront fees with respect to the Facilities required pursuant to
the exercise of the “market flex” provisions of the Fee Letter) (the “Term Loan
B Facility”), (iii) a $20 million cash flow revolving credit facility (the
“Revolving Credit Facility”, and together with the Term Loan B Facility, the
“Facilities”; and the definitive documentation for the Facilities is referred to
herein as the “Financing Documentation”) and (iv) the issuance by the Company of
its Series A Preferred Stock to the Seller (the “Series A Preferred Stock”). The
date on which the Acquisition and the Refinancing are consummated and the
initial borrowings are made under the Term Loan B Facility is referred to herein
as the “Closing Date”. The transactions described in this Exhibit A are
collectively referred to herein as the “Transactions”.

 



 

 

 

CONFIDENTIAL

 

EXHIBIT B

 

Project Hometown

$195,000,000 Senior Secured Credit Facilities

Summary of Principal Terms and Conditions

 

Set forth below is a summary of the principal terms and conditions for the
Facilities (as defined below). Capitalized terms used but not defined in this
“Summary of Principal Terms and Conditions” (the “Term Sheet”) shall have the
meanings set forth in the other Exhibits and Annexes to the Commitment Letter to
which this Term Sheet is attached (the “Commitment Letter”) or in the Commitment
Letter. In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Term Sheet shall
be determined by reference to the context in which it is used.

 

Borrower:   American Public Education, Inc., a Delaware corporation (the
“Borrower”).       Administrative Agent:   Macquarie Capital Funding LLC will
act as sole administrative agent and sole collateral agent in respect of the
Facilities (collectively, in such capacities, the “Administrative Agent”) and
will perform the duties customarily associated with such roles.       Lead
Arranger and Bookrunner:   Macquarie Capital (USA) Inc. will act as lead
arranger and bookrunner for the Facilities (the “Lead Arranger”) and will
perform the duties customarily associated with such roles.       Facilities:  

A. Term Loan B Facility

 

1. Amount: Term loan facility in an aggregate principal amount of $175 million
(the “Term Loan B Facility”) (subject to increase at the Borrower’s election, to
the extent required to account for any original issue discount and/or upfront
fees with respect to the Facilities required pursuant to the exercise of the
“market flex” provisions of the Fee Letter).

 

2. Use of Proceeds: The loans made pursuant to the Term Loan B Facility (the
“Term B Loans,” and the Lenders under the Term B Loans, the “Term B Lenders”)
may only be incurred on the Closing Date and the proceeds thereof shall be
utilized solely to finance, in part, the Acquisition and the Refinancing and to
pay the Transaction Costs.

 

3. Maturity: The final maturity date of the Term Loan B Facility shall be 6
years from the Closing Date (the “Term Loan B Maturity Date”).

 



 

 

 

   

4. Amortization: (i) The Term Loan B Facility will amortize in equal quarterly
instalments in an aggregate amount equal to 5% per annum of the original
aggregate principal amount of the Term Loan B Facility, beginning with the first
full fiscal quarter ending after the Closing Date, with the balance payable on
the maturity date of the Term Loan B Facility; provided that the Financing
Documentation shall provide the right for individual Term B Lenders to agree to
extend the maturity date of all or a portion of the outstanding loans under the
Term Loan B Facility upon the request of the Borrower and without the consent of
any other Term B Lender; it being understood that each Term B Lender under the
applicable tranche or tranches of the Term Loan B Facility that are being
extended shall have the opportunity to participate in such extension on the same
terms and conditions as each other Term B Lender in such tranche or tranches (it
further being understood that no existing Term B Lender will have any obligation
to commit to any such extension); provided, further, that any such extension,
without limitation, may, subject to the Borrower’s consent, contain an increase
in the interest rate payable with respect to such extended loans, with such
extensions not subject to any “default stoppers”, financial tests or “most
favored nation” pricing provisions, but, subject to exceptions to be agreed
(including providing for covenants and terms that apply solely to any period
after the latest maturity date of any non-extending Term Loans), shall be on
terms that are not materially more favorable to lenders agreeing to such
extension than the terms of the Term Loan B Facility.

 

5. Availability: Term B Loans may only be incurred on the Closing Date. No
amount of Term B Loans once repaid may be reborrowed.

 

B. Revolving Credit Facility

 

1. Amount: Revolving credit facility in an aggregate principal amount of $20
million (the “Revolving Credit Facility” and, together with the Term Loan B
Facility, the “Facilities”).

 

2. Use of Proceeds: The proceeds of loans under the Revolving Credit Facility
(the “Revolving Loans,” and the Lenders under the Revolving Credit Facility, the
“Revolving Lenders”) shall be utilized for working capital, capital expenditures
and general corporate purposes of the Borrower and its restricted subsidiaries;
provided that, the Revolving Credit Facility may not be utilized on the Closing
Date to pay amounts owing to finance the Acquisition and the Refinancing or to
pay any Transaction Costs, except (i) to the extent required to account for or
fund any original issue discount and/or upfront fees with respect to the
Facilities required pursuant to the exercise of the “market flex” provisions of
the Fee Letter, (ii) Letters of Credit (as defined below) may be issued on the
Closing Date to replace or provide credit support for any existing letters of
credit (including by “grandfathering” such existing letters of credit into the
Revolving Credit Facility), (iii) for purchase price adjustments or equivalent
adjustments, (iv) to pay amounts owing to finance the Acquisition and the
Refinancing or to pay any Transaction Costs and (v) to fund working capital
needs; provided that amounts in respect of clauses (iii), (iv) and (v) shall not
exceed $5 million.

 



 C-2 

 

 

   

3. Maturity: The final maturity date of the Revolving Credit Facility shall be 5
years from the Closing Date (the “Revolving Loan Maturity Date”); provided that
the Financing Documentation shall provide the right for individual Revolving
Lenders to agree to extend the commitments and/or the maturity date of all or a
portion of the outstanding loans under the Revolving Credit Facility upon the
request of the Borrower and without the consent of any other Revolving Lender;
it being understood that each Revolving Lender under the applicable tranche or
tranches of the Revolving Facility that are being extended shall have the
opportunity to participate in such extension on the same terms and conditions as
each other Revolving Lender in such tranche or tranches (it further being
understood that no existing Revolving Lender will have any obligation to commit
to any such extension); provided, further, that any such extension, without
limitation, may, subject to the Borrower’s consent, contain an increase in the
interest rate payable with respect to such extended commitments and/or loans,
with such extensions not subject to any “default stoppers”, financial tests or
“most favored nation” pricing provisions.

 

4. Availability: Revolving Loans may be borrowed, repaid and reborrowed on and
after the Closing Date and prior to the Revolving Loan Maturity Date in
accordance with the terms of the Financing Documentation. Revolving Loans shall
be funded in United States dollars and such other currencies as may be approved
by the Administrative Agent and the Revolving Lenders.

 

5. Letters of Credit: Up to the full amount of the Revolving Credit Facility
will be available for the issuance of stand-by letters of credit (“Letters of
Credit”) by Macquarie Lender and each Additional Agent (or its lending
affiliate) participating in the Revolving Credit Facility on the Closing Date
(each, an “Issuing Lender”) to support obligations of the Borrower and its
restricted subsidiaries; provided that Macquarie Lender shall only be required
to issue standby letters of credit denominated in U.S. dollars; provided,
further that each Issuing Lender shall have a letter of credit commitment that
is proportionate with its commitment under the Revolving Credit Facility and
shall issue Letters of Credit pro rata based on such letter of credit
commitment. Maturities for Letters of Credit will not exceed twelve months
(unless otherwise agreed to the applicable Issuing Lender), renewable annually
thereafter in the case of standby Letters of Credit and, in any event, shall not
extend beyond the fifth business day prior to the Revolving Loan Maturity Date
(except to the extent cash collateralized or backstopped pursuant to
arrangements acceptable to the applicable Issuing Lender). Letter of Credit
outstandings will reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis. Each Lender under the Revolving Credit Facility shall
acquire an irrevocable and unconditional pro rata participation in all Letter of
Credit outstandings.

 



 C-3 

 

 

Swingline Loans:   A portion of the Revolving Credit Facility in an amount of
not less than $5 million (the “Swingline Sublimit”) shall be available for
swingline loans (the “Swingline Loans”) from the Administrative Agent (in its
capacity as swingline lender, the “Swingline Lender”) on same-day notice. Except
for purposes of calculating the commitment fee described in Annex I to the Fee
Letter, any Swingline Loans will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis. Each Lender under the Revolving Credit
Facility shall be irrevocably and unconditionally required to purchase, under
certain circumstances, a participation in each Swingline Loan on a pro rata
basis. Swingline Loans shall be funded in United States dollars.

 



 C-4 

 

 

Incremental Facilities:   The Borrower will have the right to obtain from
existing Lenders or prospective lenders incremental commitments (in each case in
an aggregate principal amount of not less than $5.0 million) consisting of one
or more (i) increases to the Revolving Credit Facility or increases in existing
classes of term loans (any such increase, an “Incremental Increase”), and/or
(ii) separate classes of additional term loans (“Incremental Term Loans”) to be
made available under the Financing Documentation (each, an “Incremental Term
Facility” and, together with the Incremental Increases, the “Incremental
Facilities”) in an aggregate amount not to exceed the sum of (w) an amount equal
to (I) the greater of (i) $91 million and (ii) 100% of Consolidated EBITDA minus
(II) the aggregate principal amount of Incremental Equivalent Debt incurred in
reliance on this clause (w) minus (III) the aggregate principal amount of
Permitted Ratio Debt (as defined below) incurred in reliance on this clause (w);
plus (x) all voluntary prepayments, debt buybacks (which shall be credited to
the extent of the actual purchase price paid in cash for such loans purchased or
retired in connection with such buyback), and payments utilizing the yank-a-bank
provisions of the Term B Loans, any Incremental Term Loans, Revolving Loans (to
the extent accompanied by a permanent reduction of the underlying commitment)
and/or any prepayments or repurchases, redemptions and other retirements of
Incremental Equivalent Debt (as defined below) (other than voluntary
prepayments, repurchases, redemptions and other retirements to the extent funded
by a contemporaneous refinancing with long-term funded indebtedness); provided
that such amount may only be utilized to incur indebtedness that is pari passu
with or junior to the indebtedness prepaid or repaid (the amount under clauses
(w) and (x), the “Incremental Dollar Basket”); plus (y) an additional amount
(the amount available under this clause (y), the “Incremental Ratio Basket”), so
long as, on a pro forma basis after giving effect to the incurrence of any
Incremental Facility, any acquisition consummated in connection therewith, any
refinancing of debt and all other appropriate pro forma adjustments and subject
to, in each case as of the effective date of the respective Incremental
Facility, (1) if such Incremental Facility is secured by a lien on the
Collateral (as defined below) that is pari passu with the lien securing the
Facilities, the First Lien Net Leverage Ratio (as defined below) does not exceed
0.50x above the Closing Date First Lien Net Leverage Ratio (as defined below)
(or, in the case of any Incremental Facility incurred to finance a Permitted
Acquisition or similar investment permitted under the Financing Documentation,
the First Lien Net Leverage Ratio as of the last day of the then most recently
ended fiscal quarter for which financial statements have been (or were required
to have been) delivered), (2) if such Incremental Facility is secured by a lien
on the Collateral that is junior to the lien securing the Facilities, such
Incremental Facility shall be subject to an intercreditor agreement reasonably
acceptable to the Administrative Agent, and the Secured Net Leverage Ratio (as
defined below) does not exceed 0.75x above the Closing Date Secured Net Leverage
Ratio (as defined below)(or, in the case of any Incremental Facility incurred to
finance a Permitted Acquisition or similar investment permitted under the
Financing Documentation, the Secured Net Leverage Ratio as of the last day of
the then most recently ended fiscal quarter for which financial statements have
been (or were required to have been) delivered), or (3) if such Incremental
Facility is unsecured, (I) the Total Net Leverage Ratio does not exceed 1.00x
above the Closing Date Total Net Leverage Ratio (as defined below) (or, in the
case of any Incremental Facility incurred to finance a Permitted Acquisition or
similar investment permitted under the Financing Documentation, the Total Net
Leverage Ratio as of the last day of the then most recently ended fiscal quarter
for which financial statements have been (or were required to have been)
delivered) or (II) the Interest Coverage Ratio (as defined below) on a pro forma
basis is not less than 2.00:1.00; provided that the First Lien Net Leverage
Ratio, the Secured Net Leverage Ratio and the Total Net Leverage Ratio, for
purposes of satisfying this clause (y), shall be calculated (A) assuming that
any Incremental Increases with respect to the Revolving Credit Facility is fully
funded and (B) excluding (I) for cash netting purposes, any proceeds of any
Incremental Facility and (II) any other amounts incurred under the Incremental
Dollar Basket concurrently with the incurrence of the applicable Incremental
Facility, in which case the applicable leverage ratio shall be permitted to
exceed the maximum ratio set forth above to the extent such amounts were
incurred in reliance on the Incremental Dollar Basket.

 



 C-5 

 

 

   

“Closing Date First Lien Net Leverage Ratio” means the First Lien Net Leverage
Ratio on the Closing Date (as defined below) (after giving pro forma effect to
the Transactions and based on the Consolidated EBITDA (as defined in a manner to
be agreed) of the Borrower and its restricted subsidiaries for the previously
ended four-fiscal quarter period for which financial statements have been
delivered).

 

“Closing Date Secured Net Leverage Ratio” means the Secured Net Leverage Ratio
on the Closing Date (after giving pro forma effect to the Transactions and based
on the Consolidated EBITDA of the Borrower and its restricted subsidiaries for
the previously ended four-fiscal quarter period for which financial statements
have been delivered).

 

“Closing Date Total Net Leverage Ratio” means the Total Net Leverage Ratio on
the Closing Date (after giving pro forma effect to the Transactions and based on
the Consolidated EBITDA of the Borrower and its restricted subsidiaries for the
previously ended four-fiscal quarter period for which financial statements have
been delivered).

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Debt (which shall be defined as (a) the
outstanding principal amount of indebtedness for borrowed money or evidenced by
bonds, notes, debentures, credit agreements or similar instruments (including
any obligations in respect of drawn letters of credit that have not been
reimbursed), purchase money indebtedness and capital lease obligations and
(b) all guarantees with respect to outstanding indebtedness of the types
specified in clause (a) of persons other than the Borrower or any restricted
Subsidiary, and in any event shall exclude swap obligations, undrawn letters of
credit, and earnouts and purchase price adjustment liabilities) secured by first
priority liens as of such date to (b) Consolidated EBITDA of the Borrower and
its restricted subsidiaries for the previously ended four-fiscal quarter period
for which financial statements have been delivered. For purposes of calculating
the First Lien Net Leverage Ratio, the Borrower may net unrestricted cash and
cash equivalents of the Borrower and its restricted subsidiaries against
Consolidated Total Debt. In the event that any additional OID or upfront fees
are implemented pursuant to the Flex Provisions, any First Lien Net Leverage
Ratio tests set forth herein shall be adjusted to account for the additional
interest expense or additional indebtedness and to maintain the agreed cushion
taking into account such additional interest expense or additional indebtedness.

 



 C-6 

 

 

   

“Interest Coverage Ratio” will be defined as the ratio of (i) Consolidated
EBITDA to (ii) consolidated interest expense (excluding (1) amortization of
deferred financing fees, (2) to the extent directly related to the Transactions,
expenses arising from financing fees, (3) expenses arising from the discounting
of indebtedness in connection with the application of recapitalization and/or
acquisition accounting, (4) penalties and interest relating to taxes and
(5) non-cash interest expense attributable to movements in the mark-to-market
valuation of hedging or other derivative obligations and/or any payment
obligation arising under any hedge agreement or other derivative instrument
(other than interest rate hedge agreements or other derivative instruments).

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt secured by liens as of such date to
(b) Consolidated EBITDA of the Borrower and its restricted subsidiaries for the
previously ended four-fiscal quarter period for which financial statements have
been delivered. For purposes of calculating the Secured Net Leverage Ratio, the
Borrower may net unrestricted cash and cash equivalents of the Borrower and its
restricted subsidiaries against Consolidated Total Debt. In the event that any
additional OID or upfront fees are implemented pursuant to the Flex Provisions,
any Secured Net Leverage Ratio tests set forth herein shall be adjusted to
account for the additional interest expense or additional indebtedness and to
maintain the agreed cushion taking into account such additional interest expense
or additional indebtedness.

 



 C-7 

 

 

   

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA of the
Borrower and its restricted subsidiaries for the previously ended four-fiscal
quarter period for which financial statements have been delivered. For purposes
of calculating the Total Net Leverage Ratio, the Borrower may net unrestricted
cash and cash equivalents of the Borrower and its restricted subsidiaries
against Consolidated Total Debt. In the event that any additional OID or upfront
fees are implemented pursuant to the Flex Provisions, any Total Net Leverage
Ratio tests set forth herein shall be adjusted to account for the additional
interest expense or additional indebtedness and to maintain the agreed cushion
taking into account such additional interest expense or additional indebtedness.

 

Every ratio test that requires compliance with the First Lien Net Leverage
Ratio, Secured Net Leverage Ratio or Total Net Leverage Ratio in determining
whether any action shall be permitted shall also require pro forma compliance
with the Financial Covenant.

 

For purposes of calculating Consolidated EBITDA and financial ratios (other
than, in the case of such events that occur after the last day of the applicable
four-fiscal quarter period, for the Financial Covenant, step-downs in the Excess
Cash Flow sweep percentage (except to the extent resulting from a voluntary debt
payment), the Asset Sale Stepdowns and step-downs in the applicable margin), pro
forma effect will be given to acquisitions and other investments, material
dispositions and certain other specified transactions. In relation to leases,
Consolidated EBITDA, together with all the financial ratios and baskets will be
calculated in accordance with GAAP without giving effect to ASC 842.
Consolidated EBITDA will be determined with respect to Borrower and its
restricted subsidiaries and be defined in a manner consistent with the
Documentation Principles and will include, without limitation and without
duplication, add-backs (and corresponding deductions, to the extent applicable
and consistent with the Documentation Principles) or exclusions from
consolidated net income (in each case, not subject to caps) for:

 

(a) all extraordinary, unusual or non-recurring cash items (in each case, as
determined in good faith by Borrower),

 



 C-8 

 

 

   

(b) pro forma “run rate” cost savings, operating expense reductions, operational
improvements and synergies (net of the amount of actual amounts realized)
reasonably identifiable and factually supportable (in the good faith
determination of Borrower and subject to certification by a responsible officer
of Borrower) related to asset sales, acquisitions, investments, dispositions,
operating improvements, restructurings, cost saving initiatives and certain
other similar initiatives (including the Transactions and the renegotiation of
contracts and other arrangements) and specified transactions projected by
Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of Borrower) within 24 months (for the
avoidance of doubt including in connection with any of the foregoing, or actions
taken, prior to the Closing Date); provided that the amounts under this clause
(b) shall not exceed 25% of Consolidated EBITDA for any relevant period as
calculated before giving effect to such adjustments,

 

(c) any charge, expense or cost of any kind (“Charge”) attributable to the
undertaking and/or implementation of business optimization activities, cost
savings initiatives, cost rationalization programs, operating expense reductions
and/or synergies and/or similar initiatives and/or programs (including, without
limitation, in connection with any integration, restructuring or transition, any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses), including the following: any business optimization
Charge, any restructuring Charge (including any Charge relating to any tax
restructuring), any Charge relating to the closure or consolidation of any
facility (including but not limited to rent termination costs, moving costs and
legal costs), any systems implementation Charge and any severance Charge,

 

(d) non-cash items,

 

(e) restructuring charges and related charges,

 

(f) transaction separation and integration costs in connection with the
Transactions and any Permitted Acquisition,

 

(g) all fees, commissions, costs and expenses incurred or paid by the Borrower
and its restricted subsidiaries in connection with or pursuant to the
Transactions, Financing Documentation or any Permitted Acquisitions,

 



 C-9 

 

 

   

(h) the amount of any consulting, transaction or advisory fees and expense and
indemnification payments under any consulting, transaction, advisory or similar
agreement, to the extent permitted,

 

(i) to the extent deducted in the calculation of consolidated net income,
earn-out obligation expense incurred in connection with the Acquisition and/or
any acquisition or other investment (including any acquisition or other
investment consummated prior to the Closing Date) which is paid or accrued
during the applicable period, and

 

(j) adjustments and add backs reflected in the Model (as defined in the Fee
Letter).

 

At the time of the incurrence of any Incremental Facility:

 

(i) other than with respect to a Limited Condition Transaction (as defined
below) (which shall be limited to no payment or bankruptcy event of default), no
event of default exists or would exist after giving effect thereto and the
representations and warranties contained in the Financing Documentation shall be
true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects (after giving
effect to such qualification therein), provided that any representations and
warranties which expressly related to a given date or period shall be required
only to be true and correct in all material respects as of the respective date
or for the respective period, as the case may be, immediately prior to, and
after giving effect to, the incurrence of such Incremental Loans (other than, in
the case of a Limited Condition Transaction, in which case, if agreed between
the lenders providing such loans and the Borrower, such representations and
warranties shall be limited to Specified Representations (to be defined)),

 

(ii) except in the case of a bridge loan the terms of which provide for an
automatic extension of the maturity date thereof, subject to customary
conditions, to a date that is not earlier than the maturity date of the Term
Loan B Facility, the maturity date of the Incremental Term Loans shall be no
earlier than the maturity date of the Term Loan B Facility; provided that, the
Borrower shall be permitted to incur Incremental Facilities, Incremental
Equivalent Debt and Permitted Ratio Debt in an aggregate principal amount not to
exceed the greater of (i) $91 million and (ii) 100% of Consolidated EBITDA
having a maturity date prior to the maturity date of the Term Loan B Facility,

 



 C-10 

 

 

   

(iii) subject to the proviso in clause (ii) above, the weighted average life to
maturity of the Incremental Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Term Loan B Facility,

 

(iv) all reasonable, documented and invoiced out-of-pocket fees and expenses
owing in respect of such Incremental Facility to the Administrative Agent and
the Lenders shall have been paid concurrently with the closing thereof,

 

(v) each Incremental Facility shall have the same guarantees as, and if secured,
shall be secured on a pari passu or junior basis by the same collateral securing
the Facilities; provided that any Incremental Facility that is secured on a
junior basis shall be subject to a customary intercreditor agreement reasonably
acceptable to the Administrative Agent and the Borrower,

 

(vi) any loans pursuant to an Incremental Term Facility shall be on the terms
and pursuant to documentation to be determined by the Borrower and the lenders
providing such Incremental Term Facility and to the extent not consistent with
the Term Loan B Facility (except to the extent permitted by clauses (ii) through
(v) above and (xi) below and excluding, for the avoidance of doubt, pricing,
rate floors, discounts, fees and optional prepayment or redemption terms) such
terms and documentation shall (x) be (in the reasonable judgment of the
Borrower), taken as a whole, not materially more restrictive than the terms of
the Term Loan B Facility (as reasonably determined by the Borrower) or (y) be
reasonably satisfactory to the Administrative Agent unless the existing Term
Loan B Facility receives the benefit of such terms and conditions that are more
restrictive than those set forth in the Term Loan B Facility through their
addition to the Financing Documentation or such provisions are only applicable
after the latest maturity of any then-existing Term B Loans),

 

(vii) the All-in Yield (as defined below) applicable to any Incremental Term
Facility will be determined by the Borrower and the lenders providing such
Incremental Facility, but, with respect to any Incremental Term Facility
constituting a term loan facility which (A) are made on or prior to the date
that is 12 months after the Closing Date, (B) is not a bridge financing incurred
in connection with an acquisition (subject to customary automatic conversion
requirements after 12 months) and (C) are pari passu with the lien securing the
Term Loan B Facility, will not be more than 0.50% higher than the corresponding
All-in Yield for the existing Term Loan B Facility (provided that any
differential between interest rate floors shall be equated to the applicable
All-in Yield only to the extent an increase in the interest rate floor under the
existing Term Loan B Facility would cause an increase in the interest rate then
in effect thereunder and, in such case the interest rate floor (but not the
interest rate margin) shall be increased to the extent of such differential
between interest rate floors), unless the interest rate margins with respect to
the existing Term Loan B Facility are increased by an amount equal to the
difference between the All-in Yield with respect to such Incremental Term
Facility and the corresponding All-in Yield on the existing Term Loan B
Facility, minus 0.50% (this clause (x), the “MFN Provision”),

 



 C-11 

 

 

   

(viii) any Incremental Term Facility may provide for the ability to participate
on a pro rata basis or less than pro rata basis (but not on a greater than pro
rata basis other than in the case of prepayment with Refinancing Indebtedness)
in any voluntary or mandatory prepayments of the Term B Loans,

 

(ix) in the case of an Incremental Increase, such Incremental Increase shall be
on the same terms (other than OID and upfront fees) and pursuant to the same
documentation applicable to the Term Loan B Facility or the Revolving Credit
Facility, as applicable, and

 

(x) any Incremental Term Facility shall permit Loans to be drawn in U.S. Dollars
or in any other currency reasonably acceptable to the Administrative Agent and
the lenders thereunder;

 

provided, further, that (1) any portion of any Incremental Facility incurred
under the Incremental Dollar Basket may be reclassified, as the Borrower elects
from time to time, as incurred under the Incremental Ratio Basket if the
Borrower is able to satisfy the applicable incurrence test in respect of the
Incremental Ratio Basket at such time calculated on a pro forma basis and if the
applicable ratio for the incurrence of any Incremental Facility under the
Incremental Ratio Basket would be satisfied on a pro forma basis as of the end
of any fiscal quarter, such reclassification shall be deemed to have occurred
automatically; (2) at the Borrower’s option, capacity under the Incremental
Ratio Basket shall be deemed to be used before capacity under the Incremental
Dollar Basket is used; and (3) loans may be incurred under the Incremental Ratio
Basket, the Incremental Dollar Basket, and proceeds from any such incurrence may
be utilized in a single transaction by first calculating the amount available to
be incurred under the Incremental Ratio Basket by disregarding any concurrent
utilization of the Incremental Dollar Basket.

 



 C-12 

 

 

   

“All-in Yield” means, as to any tranche of (a) any Incremental Term Facility,
(b) the Term Loan B Facility or (c) other term loans referred to in the
definition of “Repricing Transaction”, the effective yield on such tranche
payable to all lenders providing such loans in the primary syndication thereof
as reasonably determined by the Administrative Agent in consultation with the
Borrower, taking into account the applicable interest rate margins, interest
rate benchmark floors and all upfront fees or original issue discount; provided
that original issue discount and upfront fees shall be equated to an interest
rate assuming a 4-year life to maturity (or, if shorter, the remaining life) on
a straight line basis; and provided further that “All-in Yield” shall not
include arrangement, commitment, underwriting, structuring, amendment or other
fees payable in connection therewith that are not paid to all of the lenders
providing such tranche.

 

Incremental Equivalent Debt (together with the Incremental Facilities and
Permitted Ratio Debt) in aggregate principal amount of less than the greater of
$91 million and 100% of Consolidated EBITDA (the “Maturity Requirement
Threshold”) or in the form of bridge loans shall not be subject to the
requirements described in clauses (ii) and (iii) above, so long as any such
bridge loans provide for automatic conversion into permanent financing that
would satisfy the requirements described in such clauses (ii) and (iii).



 



 C-13 

 

 

    With respect to Incremental Facilities (or Incremental Equivalent Debt) used
to finance an acquisition or similar investment (to the extent that the
consummation of such acquisition or investment is not conditioned on the
availability of, or on obtaining, third-party financing), for purposes of
determining (x) compliance with any financial ratio, (y) accuracy of
representations and warranties (other than Specified Representations which shall
be accurate in all material respects as of the closing date of such Incremental
Facility (or Incremental Equivalent Debt)) or occurrence of default (other than
a payment or bankruptcy default) or (z) availability under baskets (including
baskets measured as a percentage of Consolidated EBITDA), in each case, in
connection with such acquisition or investment, the Borrower shall have the
option of making any such determinations as of the date the definitive agreement
for such acquisition or investment is signed or an irrevocable notice of
redemption is given (and, if the Borrower makes such election, thereafter any
such financial ratio or basket shall be calculated as if the acquisition or
investment and other pro forma events in connection therewith, were consummated
on such date until the earlier of consummation or termination of such Limited
Transaction; provided that Restricted Payments and Specified Prepayments shall
be tested without giving effect to such transaction). The foregoing provisions
being the “Limited Condition Transaction” provisions.           The Borrower may
seek commitments in respect of Incremental Facilities from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders (other than Disqualified Institutions) who will become Lenders in
connection therewith, subject to the Administrative Agent’s consent (which
consent shall not be unreasonably withheld or delayed) to the extent such
consent would be required in connection with an assignment thereto under the
heading “Assignments and Participations” below. 

 



 C-14 

 

 

Refinancing Facility:   The Financing Documentation will permit the Borrower to
refinance Term B Loans or the commitments and loans under any Incremental
Facility and/or Revolving Loans from time to time, in whole or part, with
(w) one or more new loan facilities (each, a “Refinancing Term Facility”) or new
revolving credit facilities (each, a “Refinancing Revolving Facility”, and
together with any Refinancing Term Facility, a “Refinancing Facility”) under the
Financing Documentation, in each case, with the consent of the Borrower and the
institutions providing such Refinancing Facility and/or with (x) one or more
series of senior unsecured notes or loans, (y) one or more series of senior
secured notes or loans that will be secured by the Collateral on a pari passu
basis with the Facilities or (z) one or more series of second or more junior
lien secured notes or loans secured by liens junior to the Facilities, which in
the case of senior secured notes or loans under clause (y) or (z) will be
subject to customary intercreditor arrangements and/or subordination provisions,
as applicable, that are, in each case, reasonably satisfactory to the
Administrative Agent (any such notes or loans under clause (x), (y) or (z),
“Refinancing Indebtedness”); provided that (i) any Refinancing Facility or
Refinancing Indebtedness does not mature prior to the maturity date of, or have
a shorter weighted average life to maturity than, the loans under the applicable
indebtedness that is being refinanced thereby, (ii) any Refinancing Indebtedness
is not subject to any amortization prior to final maturity or is subject to the
same amortization schedule as the loans under the applicable indebtedness that
is being refinanced thereby and is not subject to mandatory redemption or
prepayment (except customary asset sales, event of loss, AHYDO catchup payments,
change of control or event of default provisions), (iii) there shall be no
borrowers or guarantors in respect of any Refinancing Facility or any
Refinancing Indebtedness that are not the Borrower or a Guarantor (unless such
borrowers or guarantors in respect of any such Refinancing Indebtedness become
Guarantors), (iv) if secured, any Refinancing Indebtedness shall not be secured
by any asset that is not Collateral (unless a lien is provided on such assets in
favor of the secured parties under the Financing Documentation); provided that
any Refinancing Facility that is secured on a junior lien basis to the
Facilities and/or any Refinancing Indebtedness that is secured shall, in each
case, be subject to a customary intercreditor agreement reasonably satisfactory
to the Administrative Agent and the Borrower, (v) subject to clause (ii) above,
any Refinancing Term Facility may provide for the ability to participate on a
pro rata basis or less than pro rata basis (but not greater than pro rata basis)
(or, if junior in right of payment or security, shall be on a junior basis with
respect thereto) in any mandatory prepayments of the Term B Loans, (vi) the
other terms and conditions of such Refinancing Facility or Refinancing
Indebtedness (excluding pricing, interest rate margins, rate floors, discounts,
fees, call protection and optional prepayment or redemption terms) are
(x) substantially identical to, or are, when taken as a whole, not materially
more favorable to the investors or lenders providing such Refinancing Facility
or Refinancing Indebtedness, as applicable, than those applicable to the
applicable indebtedness that is being refinanced thereby or (y) reflective of
market terms and conditions at the time of incurrence or issuance thereof, in
each case as reasonably determined in good faith by the Borrower (except for
covenants or other provisions applicable only to periods after the latest final
maturity date of any of the Facilities existing at the time of such refinancing
or to the extent such terms and conditions are added for the benefit of the
existing Facilities), (vii) any Refinancing Facility or Refinancing Indebtedness
shall not be in a principal amount that exceeds the aggregate principal amount
of the applicable indebtedness that is being refinanced thereby (unless a
different debt incurrence basket is utilized in connection therewith), plus any
accrued interest, fees and expenses (including original issue discount or
upfront fees), commissions, underwriting discounts and premiums payable in
connection therewith and the proceeds of such Refinancing Facility or
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding loans under the
applicable indebtedness that is being so refinanced and (viii) (A) if the
indebtedness being refinanced was contractually subordinated to the Term Loan B
Facility in right of payment or security, such Refinancing Facility or
Refinancing Indebtedness shall be contractually subordinated to the Term Loan B
Facility on the same basis (or, if junior secured, also may be unsecured) and
(B) if the indebtedness being refinanced was unsecured, the applicable
Refinancing Facility or Refinancing Indebtedness shall be unsecured.

 



 C-15 

 

 

Documentation:   The definitive documentation for the Facilities (the “Financing
Documentation”) shall initially be prepared by counsel to the Borrower and shall
be negotiated in good faith based on precedent documentation to be agreed (the
“Identified Precedent”), as modified to (i) reflect the terms and conditions set
forth herein and in the Commitment Letter (as modified pursuant to the Flex
Provisions), (ii) take account of differences related to the Borrower, the
Acquired Business and their respective subsidiaries in light of their size,
industries, businesses and business practices (after giving effect to the
Transactions) and the Projections and matters disclosed in the Acquisition
Agreement (including the schedules thereto), (iii) give due regard to the
Identified Precedent, (iv) include customary contractual recognition provisions
substantially consistent with recommendations provided by the Loan
Syndications & Trading Association related to Article 55 of the Bank Recovery
and Resolution Directive, (v) include customary provisions with respect to
(A) the “beneficial ownership” provisions, (B) the Delaware LLC Act, (C) the
“QFC Stay” provisions and (D) the U.S. Department of Labor lender regulatory
representations, the definitive terms of which will be negotiated in good faith,
(vi) reflect the policies and procedures of the Administrative Agent and
(vii) include LIBOR successor provisions consistent with the Alternative
Reference Rate Committee’s “hardwired” transition language.  Notwithstanding
anything to the contrary, but subject to the Flex Provisions, the Financing
Documentation shall contain only those conditions to borrowing, mandatory
repayments and prepayments, representations and warranties, affirmative,
negative and financial covenants, and events of default, in each case expressly
set forth in this Term Sheet.  The foregoing shall be referred to as the
“Documentation Principles”.       Interest Rates and Fees:   As set forth on
Annex I to the Fee Letter.

 



 C-16 

 

 

Default Rate:   Any principal or interest payable under or in respect of the
Facilities not paid when due (including upon the occurrence of a bankruptcy
event of default) shall bear interest at the applicable interest rate plus 2.00%
per annum.  Other overdue amounts (after giving effect to any grace periods)
shall bear interest at the interest rate applicable to ABR Loans (as defined in
Annex I to the Fee Letter) plus 2.00% per annum.       Guarantees:   Subject to
the exceptions set forth herein, all obligations of the Borrower under the
Facilities will be unconditionally guaranteed (the “Guarantees”) by each
existing and subsequently acquired or organized direct or indirect wholly-owned
domestic restricted subsidiary of the Borrower (the “Guarantors”; the Guarantors
and the Borrower collectively, the “Loan Parties”).  Any such subsidiary
acquired or organized after the Closing Date shall not be required to become a
Guarantor prior to next date after such subsidiary was acquired or formed on
which a compliance certificate is required to be delivered by the Borrower (or
such later date as approved by the Administrative Agent in its reasonable
discretion)  The Guarantors shall not include (unless at the option of the
Borrower in the case of a domestic subsidiary) (a) unrestricted subsidiaries,
(b) immaterial subsidiaries (to be defined as restricted subsidiaries of the
Borrower representing not in excess of 2.5% individually and 5.0% in the
aggregate for all such subsidiaries, of Consolidated EBITDA or total assets of
the Borrower and its restricted subsidiaries) (and any such subsidiary ceasing
to be an immaterial subsidiary (as determined as of any fiscal quarter-end)
shall be required to become a Guarantor no later than the date on which a
compliance certificate is required to be delivered by the Borrower for such
fiscal quarter (or such later date as approved by the Administrative Agent in
its reasonable discretion), (c) any subsidiary that is prohibited by applicable
law, rule or regulation or by any contractual obligation existing on the Closing
Date (or, if later, the date it becomes a restricted subsidiary) from
guaranteeing the Facilities or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a Guarantee
unless such consent, approval, license or authorization has been received,
(d) not-for-profit subsidiaries, (e) captive insurance subsidiaries, (f) special
purpose entities, (g) any subsidiaries where the provision of a guaranty would
result in material adverse tax consequences as reasonably determined by the
Borrower in consultation with the Administrative Agent, (h) any other subsidiary
with respect to which, in the reasonable judgments of the Borrower and the
Administrative Agent, the cost of providing a guaranty would be excessive in
view of the benefits to be obtained by the Lenders therefrom, (i) any restricted
subsidiary acquired pursuant to a Permitted Acquisition (as defined below) to
the extent that assumed indebtedness not incurred in contemplation of such
Permitted Acquisition prohibits such subsidiary (or any restricted subsidiary
thereof that guarantees such indebtedness) from becoming a Guarantor (but only
for so long as such prohibition is applicable), (j) any direct or indirect
domestic subsidiary substantially all of the assets of which consist (directly
or indirectly through entities that are treated as a disregarded entities for
U.S. federal income tax purposes) of capital stock and/or indebtedness of one or
more foreign subsidiaries that are “controlled foreign corporations” within the
meaning of Section 957 of the Internal Revenue Code of 1986, as amended (a “CFC
Holdco”) and (k) any domestic subsidiary that is a direct or indirect subsidiary
of (i) a foreign subsidiary or (ii) a CFC Holdco (each of the foregoing, an
“Excluded Subsidiary”). Notwithstanding the foregoing, any release of a
Guarantor shall only be permitted if such Guarantor ceases to be a Restricted
Subsidiary as a result of a transaction permitted under the Financing
Documentation or becomes an Excluded Subsidiary but which will not refer to
becoming a non-wholly-owned subsidiary.

 



 C-17 

 

 

Security:   Subject to the limitations set forth herein, including the Limited
Conditionality Provision, and excluding the Excluded Assets (as defined below),
the obligations of the Borrower under the Facilities and the Guarantees will be
secured by (x) a first priority perfected security interest in all stock, other
equity interests and promissory notes owned by the Borrower and the Guarantors,
and (y) a first priority perfected security interest in all other tangible and
intangible assets of the Borrower and each Guarantor (including, without
limitation, receivables, inventory, equipment, contract rights, securities,
patents, trademarks, other intellectual property, cash, bank and securities
deposit accounts, real estate and leasehold interests) owned by the Borrower and
the Guarantors (all of the foregoing, but excluding the Excluded Assets (as
defined below), the “Collateral”).

 

 C-18 

 

 

   



Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property and all real property leasehold
interests (and there will be no requirements to deliver landlord lien waivers,
bailee letters, estoppels or collateral access letters) except fee-owned real
property with a fair market value in excess of $5 million, or any fixtures
affixed to any real property to the extent (A) such real property does not
constitute Collateral and (B) a security interest in such fixtures may not be
perfected by a UCC-1 financing statement in the jurisdiction of organization of
the applicable Borrower or Guarantor, (ii) motor vehicles, airplanes, vessels
and other assets subject to certificates of title, letter of credit rights
(other than to the extent such rights can be perfected by filing a UCC-1
financing statement) and commercial tort claims below an amount to be agreed,
(iii) “margin stock” (within the meaning of Regulation U) and pledges and
security interests prohibited by applicable law, rule or regulation or
agreements with any governmental authority or which would require governmental
(including regulatory) consent, approval, license or authorization to provide
such security interest unless such consent, approval, license or authorization
has been received, in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code (the “UCC”),
(iv) assets of and equity interests in any entities other than wholly-owned
domestic restricted subsidiaries (except to the extent not prohibited by
contract or organizational documents), (v) any lease, license or other agreement
or any property subject to a purchase money security interest, capital lease or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement, purchase money or
similar arrangement or create a right of termination in favor of any other party
thereto (other than the Borrower or a Guarantor) after giving effect to the
applicable anti-assignment provisions of the UCC, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition, (vi) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby,
(vii) equity interests in immaterial subsidiaries (other than a Guarantor) (or
any person that is not a subsidiary which, if a subsidiary, would constitute an
immaterial subsidiary) to the extent a security interest therein cannot be
perfected by the filing of a UCC filing statement, captive insurance
subsidiaries, not-for-profit subsidiaries, special purpose entities,
unrestricted subsidiaries, any subsidiary acquired pursuant to a Permitted
Acquisition whose pledge is restricted pursuant to permitted assumed debt with
respect thereto, (viii) security interest in any asset located outside of the
United States to the extent a security interest therein cannot be perfected by
the filing of a UCC filing statement (other than stock certificates and
promissory notes of foreign subsidiaries issued to a domestic Loan Party subject
to customary delivery requirements), (ix) any assets to the extent a security
interest in such assets would result in material adverse tax consequences as
reasonably determined by the Borrower in consultation with the Administrative
Agent, (x) any intent-to-use trademark application prior to the filing, and
acceptance by the U.S. Patent and Trademark Office, of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law, (xi) any acquired property
(including property acquired through acquisition or merger of another entity) if
at the time of such acquisition the granting of a security interest therein or
the pledge thereof is prohibited by any contract or other agreement (in each
case, not created in contemplation thereof) to the extent and for so long as
such contract or other agreement prohibits such security interest or pledge and
(xii) other exceptions to be agreed (the foregoing described in
clauses (i) through (xii) are, collectively, the “Excluded Assets”).

 



 C-19 

 

 

    Notwithstanding anything to the contrary, no Loan Party shall be required,
nor shall the Administrative Agent be authorized, (i) to perfect the
above-described pledges, security interests and mortgages by any means other
than by (A) filings pursuant to the UCC in the office of the secretary of state
(or similar central filing office) of the relevant jurisdiction, (B) filings in
the United States Patent and Trademark Office and/or United States Copyright
Office, as applicable, with respect to intellectual property, (C) (1) mortgages
in respect of fee-owned real property included in the Collateral and (2) filings
in the applicable real estate records with respect to real properties included
in the Collateral or fixtures relating to such real properties and (D) delivery
to the Administrative Agent of all stock certificates, intercompany notes and
other instruments (to the extent such intercompany note or other instrument is
in an amount in excess of a threshold amount to be mutually agreed) to be held
in its possession, (ii) to enter into any control agreement with respect to any
deposit account, securities account or commodities account, (iii) to take any
action (other than the actions listed in clauses (A) through (D) above, which in
the case of clauses (B) and (D) shall not be required prior to next date after
the applicable Loan Party acquired such Collateral on which a compliance
certificate is required to be delivered by the Borrower (or such later date as
approved by the Administrative Agent in its reasonable discretion)) with respect
to any assets located outside of the United States (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any non-United States jurisdiction), or (iv) to take any actions in any
jurisdiction other than the United States (or any political subdivision thereof)
or enter into any collateral documents governed by the laws of any country other
than the United States.

 



 C-20 

 

 

Mandatory Prepayments:  

1. Revolving Credit Facility

 

Revolving Loans shall be prepaid and the Letters of Credit cash collateralized
to the extent such extensions of credit exceed the aggregate amount of the
commitments under the Revolving Credit Facility at any time.

 

2. Term Loan B Facility

 

Term B Loans shall be prepaid with:

 

(a)  beginning with the first full fiscal year ending after the Closing Date,
50% of Excess Cash Flow (to be defined as mutually agreed, but in any event to
provide for (i) a working capital adjustment and (ii) deductions from Excess
Cash Flow of all cash restructuring charges, cash used to make Permitted
Acquisitions, make permitted investments, make certain restricted payments or
make capital expenditures, or to be used within the succeeding 12 months to fund
acquisition obligations or capital expenditures for which binding agreements
exist; provided that to the extent such cash has not been applied to fund such
acquisition or capital expenditure within 12 months of such Excess Cash Flow
calculation, such cash shall be applied to the next succeeding Excess Cash Flow
prepayment) of the Borrower and its restricted subsidiaries in excess of $5
million per annum in the aggregate, with stepdowns to 25% if the First Lien Net
Leverage Ratio on a Pro Forma Basis is less than or equal to 0.25x inside the
Closing Date First Lien Net Leverage Ratio and 0% if the First Lien Net Leverage
Ratio on a Pro Forma Basis is less than or equal to 0.50x inside the Closing
Date First Lien Net Leverage Ratio; provided that voluntary prepayments of Term
B Loans and Revolving Loans (to the extent that the commitments thereunder are
permanently reduced by the amount of such prepayments), loans under any
Incremental Facilities (with respect to any Incremental Increase of the
Revolving Credit Facility, solely to the extent that the commitments thereunder
are permanently reduced by the amount of such prepayments) that are secured by a
lien on the Collateral on a pari passu basis with the Facilities or any
Incremental Equivalent Debt that is secured by a lien on the Collateral on a
pari passu basis with the Facilities, including, in each case, loan buy-backs
pursuant to Dutch auctions or open market purchases, in each case that are
offered to all Lenders of the applicable class on a pro rata basis, which shall
only be credited to the extent of the actual purchase price paid in cash
pursuant to such loan buy-backs, in each case to the extent such prepayments are
funded with internally generated cash flow, made during such fiscal year or, at
the option of the Borrower, prior to such Excess Cash Flow prepayment date (but
without duplication in the next fiscal year), shall be credited against Excess
Cash Flow prepayment obligations on a dollar-for-dollar basis for such fiscal
year; provided, further, that with respect to any such prepayment that occurs
following the end of such fiscal year but prior to the applicable Excess Cash
Flow prepayment (without duplication in any subsequent period), the First Lien
Net Leverage Ratio shall be recalculated to give pro forma effect to such
prepayment and, if necessary, the percentage of the Excess Cash Flow prepayment
shall be adjusted to take into account such recalculated First Lien Net Leverage
Ratio;

 



 C-21 

 

 

    (b) 100% (stepping down to 50% if the First Lien Net Leverage Ratio on a Pro
Forma Basis is less than or equal to 0.25x inside the Closing Date First Lien
Net Leverage Ratio and 0% if the First Lien Net Leverage Ratio on a Pro Forma
Basis is less than or equal to 0.50x inside the Closing Date First Lien Net
Leverage Ratio, such First Lien Net Leverage Ratio to be calculated on a Pro
Forma Basis, but without netting the net cash proceeds of the respective
disposition (the “Asset Sale Stepdowns”)) of the net cash proceeds of all
non-ordinary course asset sales or other dispositions of property by the
Borrower and its restricted subsidiaries (with exceptions for sales of inventory
in the ordinary course, ordinary course dispositions, dispositions of obsolete
or worn-out property and property no longer useful in the business and other
exceptions to be mutually agreed), in excess of $5 million per fiscal year
(subject to the right of the Borrower to reinvest 100% of such net proceeds if
such proceeds are reinvested (or committed to be reinvested) within 18 months
and, if so committed to be reinvested, so long as such reinvestment is actually
completed within 6 months thereafter, and other exceptions to be mutually
agreed); and

 



 C-22 

 

 

   

(c) 100% of the net cash proceeds of issuances, offerings or placements of debt
obligations of the Borrower and its restricted subsidiaries (excluding the net
cash proceeds of any debt permitted to be incurred by the terms of the Financing
Documentation (other than Refinancing Facilities and Refinancing Indebtedness)).

 

Each amount described in any of clauses (a) through (c) above shall be applied
pro rata to the repayment of the Term Loan B Facility (including the funded
portion of the Term Loan B Facility, but not any unfunded commitments
thereunder), and to the principal installments thereof in direct order of
maturity to the remaining amortization payments.

 

The above-described mandatory prepayments will be without premium or penalty
(but subject to reimbursement of applicable lenders’ breakage and redeployment
costs in the case of a prepayment of Adjusted LIBOR borrowings other than on the
last day of the relevant interest period) and will be applied to the remaining
amortization payments in direct order of maturity).

 

Any Term B Lender may elect not to accept its pro rata portion of any mandatory
prepayment (each, a “Declining Lender”), but, in the case of clause (c), solely
to the extent the relevant prepayment does not represent a refinancing of the
Term Loan B Facility. Any prepayment amount declined by a Declining Lender may
be retained by the Borrower (such retained amounts, the “Declined Proceeds”).

 

Mandatory prepayments required under the Financing Documentation may, if
required pursuant to the terms of any other indebtedness secured pari passu with
the Term Loan B Facilities, be applied to the Term B Loans and such other pari
passu indebtedness, in each case on a ratable basis based on the outstanding
principal amounts thereof.

      Voluntary Prepayments:  

1. Revolving Credit Facility

 

Prepayments of borrowings under the Revolving Credit Facility will be permitted
at any time, in minimum principal amounts to be mutually agreed, subject to
customary notice requirements (which notices may be conditional) and customary
provisions providing for the reimbursement of breakage and redeployment costs in
the case of a prepayment of Adjusted LIBOR borrowings prior to the last day of
the relevant interest period.

 

2. Term Loan B Facility

 

Prepayments of borrowings under the Term Loan B Facility will be permitted at
any time, in minimum principal amounts to be mutually agreed, subject to
customary notice requirements (which notices may be conditional) and to the
payment of any Prepayment Premium (if any) (as defined below) (subject to
reimbursement of applicable lenders’ breakage and redeployment costs in the case
of a prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant interest period). All voluntary prepayments of borrowings under the
Term Loan B Facility will be pro rata and applied as designated by the Borrower
or, if not designated, in direct order of maturity to the remaining amortization
payments under the Term Loan B Facility.

 



 C-23 

 

 

   

Any Repricing Transaction (as defined below) under the Term Loan B Facility
consummated prior to the date that is 12 months after the Closing Date will be
subject to a prepayment premium of 1.00% on the principal amount of the Term B
Loans prepaid or, in the case of any amendment, the principal amount of the
relevant Term B Loans outstanding immediately prior to (and subject to) such
amendment (including the principal amount of any Term B Loans of any Lender
which are required to be assigned in accordance with customary “yank-a-bank”
provisions as a result of such Lender’s failure to consent to such amendment)
(the “Prepayment Premium”).

 

For purposes of the Financing Documentation, “Repricing Transaction” means the
refinancing or repricing by the Borrower of all or any portion of the Term B
Loans the primary purpose of which is to reduce the all-in-yield applicable to
the Term B Loans (x) with the proceeds of any secured first lien term loans
incurred by the Borrower or any direct or indirect subsidiary of the Borrower or
(y) in connection with any amendment to the Financing Documentation, in either
case, (i) having or resulting in an effective All-In Yield as of the date of
such refinancing or repricing that is less than the effective All-In Yield
applicable to the Term B Loans immediately prior to such refinancing or
repricing and (ii) in the case of a refinancing of the Term B Loans, the
proceeds of which are used to repay, in whole or in part, the principal of
outstanding Term B Loans, but excluding, in any such case, any refinancing or
repricing of Term B Loans in connection with any Transformative Acquisition (as
defined below) or “change of control” transaction.

 

“Transformative Acquisition” means any acquisition or investment by the Borrower
or any restricted subsidiary, that is either (a) not permitted by the terms of
the Financing Documentation immediately prior to the consummation of such
transaction or (b) if permitted by the terms of the Financing Documentation
immediately prior to the consummation of such acquisition or investment, would
not provide the Borrower and its restricted subsidiaries with adequate
flexibility under the Financing Documentation for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

 



 C-24 

 

 

Unrestricted Subsidiaries:   The Financing Documentation will contain provisions
pursuant to which, subject to limitations on loans, advances, guarantees and
other investments in unrestricted subsidiaries, the Borrower will be permitted
to designate any existing or subsequently acquired or organized subsidiary of
the Borrower as an “unrestricted subsidiary” and subsequently re-designate any
such unrestricted subsidiary as a restricted subsidiary so long as, after giving
effect to any such designation or re-designation, (a) no event of default shall
have occurred and be continuing or would immediately result from any such
designation or re-designation, (b) any such designation as a “restricted
subsidiary” shall constitute the incurrence at the time of designation of any
indebtedness or liens of such subsidiary existing at such time, (c) the fair
market value of such subsidiary at the time it is designated as an “unrestricted
subsidiary” shall be treated as an investment by the Borrower at such time (and
the re-designation of any unrestricted subsidiary as a restricted subsidiary
shall constitute an incurrence of the debt, liens and investments of such
subsidiary at such time), (d) the Borrower shall be in compliance with the
Financial Covenant, (e) no Subsidiary may be designated as an unrestricted
subsidiary or continue as an unrestricted subsidiary if it is a “restricted
subsidiary” for the purpose of any material indebtedness of the Borrower or any
restricted subsidiaries, (f) no Unrestricted Subsidiary may own, and none of the
Borrower or any of its Restricted Subsidiaries may transfer (other than
customary intercompany non-exclusive licenses in the ordinary course of
business) to any Unrestricted Subsidiary, any material Intellectual Property
(provided that after-acquired Unrestricted Subsidiaries may own Intellectual
Property that they owned prior to their acquisition by the Borrower), (g) no
unrestricted subsidiary may hold any Liens or Equity of Interests of or in the
Borrower or any restricted subsidiary (or any of their respective assets) and
(h) other limitations to be agreed. Unrestricted subsidiaries will not be
subject to the guarantee or collateral requirements, representations and
warranties, affirmative or negative covenants, events of default or other
provisions of the Financing Documentation and the results of operations and
indebtedness of unrestricted subsidiaries will not be taken into account for
purposes of determining compliance with financial tests except to the extent of
distributions received therefrom.

 



 C-25 

 

 

Representations and Warranties:  

Applicable to the Borrower and their restricted subsidiaries and limited to the
following with respect to the Financing Documentation: corporate or other
organizational status and power; authorization and non-contravention, legal,
valid and binding documentation and no consents or governmental authorizations;
accuracy of financial statements and disclosures (to be consistent with the
“10b-5” representation set forth in the Commitment Letter); no Material Adverse
Effect (as defined below); absence of material litigation; no material violation
of, or conflicts with, law or material agreements; compliance with laws; ERISA,
margin regulations; laws applicable to sanctioned persons; OFAC; the PATRIOT
Act; beneficial ownership regulations; the FCPA and other anti-corruption laws;
payment of taxes; ownership of subsidiaries and properties; intellectual
property; inapplicability of the Investment Company Act; solvency as of the
Closing Date of the Borrower and its subsidiaries on a consolidated basis; labor
matters; environmental laws and other regulatory matters; validity, priority and
perfection of security interests in the Collateral (subject to customary
permitted liens and the Limited Conditionality Provision); insurance; no EEA
Financial Institutions; regulatory and other matters to be agreed specific to
the for-profit education industry; and use of proceeds, in each of the foregoing
cases, where appropriate, with such customary exceptions, materiality qualifiers
and thresholds to be mutually agreed.

 

“Material Adverse Effect” means (1) on the Closing Date, Material Adverse Effect
(as defined in the Acquisition Agreement as in effect on the date of the
Commitment Letter) and (2) after the Closing Date (a) a material adverse effect
on the business, assets, financial condition or results of operations of the
Borrower, the Guarantors and their respective restricted subsidiaries, taken as
a whole, (b) a material adverse effect on the rights and remedies of the Lenders
and the Administrative Agent, taken as a whole, under any Financing
Documentation or (c) a material adverse effect on the ability of the Loan
Parties (taken as a whole) to perform their payment obligations under the
Financing Documentation.

 



 C-26 

 

 

Initial Conditions Precedent:   The initial borrowings under the Term Loan B
Facility and availability of the Revolving Credit Facility, in each case, on the
Closing Date will be subject solely to conditions precedent set forth in
Section E of the Commitment Letter, subject to the limitations contained
therein, and on the Conditions Exhibit.       On-going conditions:   After the
Closing Date, the making of any Revolving Loan and the issuance of any Letter of
Credit shall be conditioned upon (a) delivery of a customary notice of borrowing
or issuance request, as applicable, (b) the accuracy in all material respects
(or in all respects for any representation or warranty already qualified by
materiality (after giving effect to such qualification therein)) of all
representations and warranties in the Revolving Credit Facility; provided that
any representations and warranties which expressly related to a given date or
period shall be required only to be true and correct in all material respects as
of the respective date or for the respective period, as the case may be, (c) the
existence of availability at least in the amount of the requested credit
extension (after giving effect to any repayment of Revolving Loans or
termination or expiration of Letters of Credit on or prior to the date such
Revolving Loan is to be made or such Letter of Credit is to be issued) and
(d) the absence of any default or event of default at the time of, and
immediately after giving effect to the making of, such extension of credit.    
  Affirmative Covenants:   Limited to the following (to be applicable to the
Borrower and their restricted subsidiaries): maintenance of corporate or other
organizational existence and rights; payment of taxes; delivery of consolidated
financial statements (together with accompanying budgets in the case of annual
financial statements and together with, in each case, customary management
discussion and analysis narratives) (within 90 and 45 days for annual and
quarterly financial statements for the first three fiscal quarters of the
Borrower) and with annual financial statements to be accompanied by an audit
opinion from nationally recognized auditors that is not subject to qualification
as to “going concern” or the scope of such audit other than, with respect to
such qualification or scope of audit, solely with respect to, or resulting
solely from (i) an upcoming maturity date under any indebtedness occurring
within one year from the time such opinion is delivered or (ii) any potential
inability to satisfy any financial maintenance covenant on a future date or in a
future period), delivery of certificates and other information (other than
information subject to attorney/client privilege or confidentiality provisions
or restricted by applicable law), including information required under the
PATRIOT Act and the Beneficial Ownership Regulation; delivery of notices of
default, materially adverse litigation, materially adverse ERISA events and
Material Adverse Effect; quarterly lender calls; maintenance of properties in
good working order; maintenance of insurance; maintenance of books and records;
use of commercially reasonable efforts to obtain and maintain a public ratings
(but without obligation to maintain specific ratings); material compliance with
laws and regulations (including ERISA and environmental laws); use of proceeds;
inspection of books and properties; designation of subsidiaries; covenants
(including reporting) to be agreed specific to the for-profit education
industry; covenant to guarantee obligations and give security; further
assurances and other information reasonably requested by the Administrative
Agent, subject, in the case of each of the foregoing covenants, to other
exceptions and qualifications to be mutually agreed.

 



 C-27 

 

 

Negative Covenants:  

Limited to the following (to be applicable to the Borrower and their restricted
subsidiaries) and subject to exceptions to be mutually agreed:

 

(a) limitations on dividends on, and redemptions and repurchases of, equity
interests (“Restricted Payments”) (which shall permit, among other exceptions to
be agreed, (i) Restricted Payments so long as (x) no event of default exists at
the time of the declaration thereof and (y) there is pro forma compliance with a
Total Net Leverage Ratio level not to exceed 0.25x inside the Closing Date Total
Net Leverage Ratio based on the Consolidated EBITDA of the Borrower and its
restricted subsidiaries for the previously ended four-fiscal quarter period for
which financial statements have been delivered (the “Leverage Based RP
Exception”), (ii) Restricted Payments in reliance on the Available Amount
Basket, (iii) so long as no event of default has occurred and is continuing, a
general basket not to exceed the greater of (x) $5 million and (y)  6.0% of
Consolidated EBITDA for the most recently completed period of four consecutive
fiscal quarters for which financial statements have been (or were required to
have been) delivered (the “Restricted Payment General Basket”) and (iv) so long
as no event of default has occurred and is continuing, Restricted Payments in
respect of the Borrower’s 9.0% Series A-Non-Voting Preferred Stock issued in
connection with the Acquisition, including (x) a 9.0% per annum quarterly
dividend (increasing to 15% per annum following the third anniversary of the
Closing Date) and (y) optional cash redemptions).

 



 C-28 

 

 

   

(b) limitations on cash prepayments, redemptions and repurchases (“Specified
Prepayments”) of contractually subordinated debt for borrowed money in an amount
greater than $5,000,000, junior lien debt in an amount greater than $5,000,000,
earn-outs in an amount greater than $5,000,000 or unsecured debt for borrowed
money in an amount greater than $5,000,000 (collectively, “Covered Debt”) (which
shall permit, among other exceptions, (i) Specified Prepayments provided that
(x) no event of default has occurred and is then continuing and (y) there is pro
forma compliance with a Total Net Leverage Ratio level not to exceed the Closing
Date Total Net Leverage Ratio (the “Leverage Based Specified Prepayments
Exception”), (ii) Specified Prepayments in reliance on the Available Amount
Basket, (iii) Specified Prepayments in connection with any otherwise permitted
refinancing, (iv) so long as no event of default has occurred and is continuing,
a general Specified Prepayments basket not to exceed the greater of (x) $10
million and (y)  12% of Consolidated EBITDA for the most recently completed
period of four consecutive fiscal quarters for which financial statements have
been (or were required to have been) delivered (the “Specified Prepayments
General Basket”) and (v) Specified Prepayments in respect of earn-outs provided
that (x) no event of default has occurred and is then continuing and (y) there
is pro forma compliance with the Financial Covenant; provided that any AHYDO
catch-up payments shall be permitted);

 

(c) limitations on liens (which shall permit, among other exceptions, (i) liens
securing Permitted Ratio Debt (other than clause (2)(z) thereof) and Incremental
Equivalent Debt, in each case, incurred in accordance with the terms thereof,
(ii) liens securing debt permitted to be assumed in connection with a Permitted
Acquisition or other similar investment and not incurred in contemplation
thereof (secured only by the assets acquired in such Permitted Acquisition or
investment), (iii) liens securing obligations incurred by non-Loan Parties to
the extent the obligations secured by such liens are permitted and the assets
subject to such liens are assets of such non-Loan Parties, (iv) liens securing
letters of credit or similar arrangements permitted under clause (e)(vi) below
and (v) a general lien basket securing debt in an amount not to exceed an amount
to equal the General Debt Basket (as defined below), provided that liens
incurred under this clause (v) may be pari passu with (but not senior to) the
liens securing the Facilities;

 



 C-29 

 

 

    (d)  limitations on loans, investments and acquisitions (which shall permit,
among other exceptions, (i)  investments in any Loan Party, (ii) investments in
non-Loan Party restricted subsidiaries of the Borrower not to exceed (when
aggregated with all usage of the Non-Loan Party Permitted Acquisition Basket (as
defined below) and the Other Entities Investment Basket (as defined below)), the
greater of (x) $23 million and (y) 25% of Consolidated EBITDA for the most
recently completed period of four consecutive fiscal quarters for which
financial statements have been (or were required to have been) delivered (the
“Non-Loan Party Investments Basket”), (iii) Permitted Acquisitions, (iv) a
general investments basket not to exceed the greater of (x) $23 million and
(y) 25% of Consolidated EBITDA for the most recently completed period of four
consecutive fiscal quarters for which financial statements have been (or were
required to have been) delivered (the “Investments General Basket”),
(v) investments in joint ventures, unrestricted subsidiaries and similar
businesses not to exceed, together with all usage of the Non-Loan Party
Investments Basket and the Non-Loan Party Permitted Acquisition Basket, the
greater of (x) $23 million and (y) 25% of Consolidated EBITDA for the most
recently completed period of four consecutive fiscal quarters for which
financial statements have been (or were required to have been) delivered (the
“Other Entities Investments Basket”), (vi) subject to terms and conditions to be
agreed, activities related to tax planning so long as, after giving effect
thereto, the guarantees and the security interest of the Lenders in the
Collateral (including the value thereof) are not impaired, (vii) investments in
reliance on the Available Amount Basket, (viii) subject to no continuing event
of default, other investments subject to pro forma compliance with a Total Net
Leverage Ratio level not in excess of 0.50x above the Closing Date Total Net
Leverage Ratio (the “Leverage Based Investments Exception”), (ix) a basket to be
agreed for loans and advances to officers and directors, members of management
and consultants made in connection with such person’s purchase of the equity
interests of the Borrower and (x) a basket for investments funded with qualified
equity proceeds or consideration paid in equity that does not build the
Available Amount Basket);

 



 C-30 

 

 

    (e) limitations on debt, guarantees and hedging arrangements (which shall
permit, among other exceptions (all of which permitted indebtedness, other than
indebtedness contemplated by clause (iv)(2)(z) below, may be secured to the
extent permitted by exceptions to the lien covenant in clause (c) above),
(i) any secured or unsecured notes or loans of Loan Parties issued in lieu of
Incremental Loans (such loans or notes, “Incremental Equivalent Debt”); provided
that the other requirements related to the incurrence of any Incremental Loans
(other than clauses (i), (iv), (vi), (vii) ( unless such debt is in the form of
pari passu term loans), (ix) and (x) of the tenth paragraph under the heading
“Incremental Facilities” above), shall be satisfied; provided that such
Incremental Equivalent Debt shall reflect market terms and conditions at the
time of incurrence or issuance thereof, in each case, as determined in good
faith by the Borrower, (ii) the Facilities, (iii) purchase money indebtedness
and capital leases (including any indebtedness incurred in connection with
sale-leaseback transactions) not to exceed the greater of (x) $15 million and
(y) 16% of Consolidated EBITDA for the most recently completed period of four
consecutive fiscal quarters for which financial statements have been (or were
required to have been) delivered, (iv) other indebtedness not to exceed the sum
of (1) the Incremental Dollar Basket (it being understood that any debt incurred
under this clause (iv)(1) shall reduce the Incremental Dollar Basket by a like
amount) and (2) additional amounts subject to (x) in the case of indebtedness
that is secured by a lien on the Collateral ranking pari passu with the liens
securing the Facilities, (I) an intercreditor agreement in a form to be agreed
and attached to the Financing Documentation or otherwise in a form reasonably
acceptable to the Administrative Agent and (II) the First Lien Net Leverage
Ratio does not exceed 0.50x above Closing Date First Lien Net Leverage Ratio
(or, in the case of any debt incurred to finance a Permitted Acquisition or
similar investment permitted under the Financing Documentation, the First Lien
Net Leverage Ratio as of the last day of the then most recently ended fiscal
quarter for which financial statements have been (or were required to have been)
delivered), (y) in the case of indebtedness that is secured by a lien on the
Collateral ranking junior to the liens securing the Facilities, (I) an
intercreditor agreement in a form to be agreed and attached to the Financing
Documentation or otherwise in a form reasonably acceptable to the Administrative
Agent and (II) a maximum pro forma Secured Net Leverage Ratio no greater than
0.75x above the Closing Date Secured Net Leverage Ratio (or, in the case of any
debt incurred to finance a Permitted Acquisition or similar investment permitted
under the Financing Documentation, the Secured Net Leverage Ratio as of the last
day of the then most recently ended fiscal quarter for which financial
statements have been (or were required to have been) delivered), and (z) in the
case of unsecured debt, (I) the Total Net Leverage Ratio does not exceed 1.00x
above the Closing Date Total Net Leverage Ratio (or, in the case of any debt
incurred to finance a Permitted Acquisition or similar investment permitted
under the Financing Documentation, the Total Net Leverage Ratio as of the last
day of the then most recently ended fiscal quarter for which financial
statements have been (or were required to have been) delivered) or (II) the
Interest Coverage Ratio on a pro forma basis is not less than 2.00:1.00, in each
case so long as, subject to the exceptions for non-Loan Party debt in the second
proviso immediately below, the requirements related to the incurrence of any
Incremental Loans (other than clauses (i), (iv), (vi), (vii) (unless such debt
is in the form of pari passu term loans), (ix) and (x) of the tenth paragraph
under the heading “Incremental Facilities” above), are satisfied; provided that
such Permitted Ratio Debt shall reflect market terms and conditions at the time
of incurrence or issuance thereof, in each case, as determined in good faith by
the Borrower; provided further that the aggregate amount of debt incurred by
non-Loan Parties pursuant to this clause (iv) shall not exceed (together with
debt described in clauses (vii) and (viii), the greater of (x) $18 million and
(y) 20% of Consolidated EBITDA for the most recently completed period of four
consecutive fiscal quarters for which financial statements have been (or were
required to have been) delivered (the “Shared Non-Guarantor Debt Cap”) (debt
incurred under this clause (iv) being, “Permitted Ratio Debt”), (v) a general
debt basket not to exceed the greater of (x) $18 million and (y) 20% of
Consolidated EBITDA for the most recently completed period of four consecutive
fiscal quarters for which financial statements have been (or were required to
have been) delivered (the “General Debt Basket”), (vi) letters of credit
existing on the Closing Date in an amount not to exceed $1,000,000, (vii) debt
of foreign subsidiaries of any Loan Party not to exceed together with debt
described in clauses (iv) (to the extent incurred by non-Loan Parties) and
(viii), the Shared Non-Guarantor Debt Cap, (viii) debt of any joint ventures of
any Loan Parties not to exceed (together with debt described in clauses (iv) (to
the extent incurred by non-Loan Parties) and (vii), the Shared Non-Guarantor
Debt Cap, (ix) debt assumed in connection with a Permitted Acquisition or other
permitted investment and not incurred in contemplation of such acquisition or
investment, subject to pro forma compliance the Financial Covenant and (x) other
debt in an amount not to exceed the amount of capital contributions made to the
Borrower or equity (other than disqualified equity) issued by the Borrower since
the Closing Date (so long as such capital contributions are not included in the
calculation of the Available Amount Basket (as defined below)));

 



 C-31 

 

 

   

(f) limitations on mergers, acquisitions and asset sales (including sale
leasebacks and sales of equity of subsidiaries) (which limitations on asset
sales shall permit, among other exceptions (i) asset sales subject to, in the
case of sales involving a purchase price greater than $5 million individually
and $10 million in the aggregate per fiscal year, (x) a customary 75% cash
consideration requirement for proceeds in excess of the sale price thresholds
(with customary exceptions to the cash consideration requirement plus the
ability to designate certain non-cash assets as cash up to the greater of
(x) $10 million and (y) 12% of Consolidated EBITDA in the aggregate (“Designated
Non-Cash Consideration”)), (y) a fair market value requirement as determined in
good faith by the Borrower or the applicable restricted subsidiary and (z) not
continuing event of default (provided that the Borrower shall have the option of
making such determination under this clause (z) as of the date the definitive
agreement for such asset sale is signed so long as at closing no payment or
bankruptcy event of default shall exist), (ii) dispositions of non-core assets
acquired in connection with a Permitted Acquisition or other permitted
investment (so long as such disposition of non-core assets is for fair market
value (as determined in good faith by the Borrower), (iii) [reserved] and
(iv) other dispositions not to exceed the greater of (x) $9 million and (y)  10%
of Consolidated EBITDA for the most recently completed period of four
consecutive fiscal quarters for which financial statements have been (or were
required to have been) delivered);

 

(g) limitations on transactions with affiliates in excess of an amount to be
agreed (which shall not include an “ordinary course” requirement); and

 

(h) limitations on changes in fiscal year; changes in business; amendments to
organizational documents of the Loan Parties in a manner that would be
materially adverse to the Lenders, taken as a whole as it relates to any
Collateral or Guarantees; amendments to documentation governing Covered Debt.

 



 C-32 

 

 

    In addition, certain negative covenants to be mutually agreed shall include
an “Available Amount Basket”, which shall mean a cumulative amount equal to
(a) the greater of (x) $5 million and (y) 6.0% of Consolidated EBITDA for the
most recently completed period of four consecutive fiscal quarters for which
financial statements have been (or were required to have been) delivered
(the “Starter Basket”) plus (b) the cumulative amount of the Excess Cash Flow
(which amount shall not be negative) that has not been required to be applied to
the prepayment of the Term Loan B Facility pursuant to the mandatory prepayment
provisions of such facility (minus the amount of any voluntary prepayments and
loan buybacks that reduce the Excess Cash Flow prepayment amount) (this clause
(b) being the “Available Amount Grower Component”), plus (c) the cash proceeds
of new equity issuances (other than disqualified equity in the case of the
Borrower) of the Borrower to the extent contributed to the Borrower after the
Closing Date, plus (d)  capital contributions to the Borrower after the Closing
Date (subject to certain limitations to be mutually agreed), plus (e) the net
cash proceeds received by the Borrower from debt and disqualified stock
issuances issued after the Closing Date and exchanged or converted into equity
(other than disqualified equity), plus (f) distributions and similar amounts
received in cash or cash equivalents by the Borrower and its restricted
subsidiaries in respect of investments (including investments in non-Guarantors,
but excluding tax distributions received from unrestricted subsidiaries) made
using the Available Amount Basket (not to exceed the original amount of such
investments), plus (g) the net cash proceeds to the Borrower and its restricted
subsidiaries of sales of investments made using the Available Amount Basket,
plus (h) the investments of the Borrower and its restricted subsidiaries in any
unrestricted subsidiary out of the Available Amount Basket that has been
re-designated as or merged into a restricted subsidiary, plus (i) any Declined
Proceeds, plus (j) net proceeds of non-ordinary course asset sales to the extent
such asset sale proceeds are excepted from the related mandatory prepayment
provision as a result of the leverage-based stepdowns (“Retained Asset Sale
Proceeds”). The Available Amount Basket may be used for investments, Restricted
Payments and Specified Prepayments of Covered Debt subject to no event of
default.

 



 C-33 

 

 

   

The Borrower or any restricted subsidiary will be permitted to make acquisitions
of (i) the equity interests in a person that becomes a wholly-owned restricted
subsidiary or (ii) all or substantially all the assets of any person, together
with any investment necessary to consummate the foregoing (each, a “Permitted
Acquisition”), so long as (a) after giving effect thereto, no event of default
has occurred and is continuing, (b) the acquired company or assets are in the
same or a generally related, complementary or ancillary line of business as the
Borrower and its subsidiaries, (c) subject to the limitations set forth in the
sections titled “Guarantees” and “Security” above, the acquired company and its
subsidiaries (except as designated as an unrestricted subsidiary as provided in
“Unrestricted Subsidiaries” above as described in clause (e) or as otherwise
permitted under the investment covenant) will become Guarantors and pledge their
Collateral to the Administrative Agent, (d) the Borrower will not be permitted
to use the Permitted Acquisition basket to acquire unrestricted subsidiaries,
(e) investments in non-Loan Parties and/or assets that are not pledged as
Collateral to the Administrative Agent shall not exceed (when aggregated with
all usage of the Non-Loan Party Investments Basket and the Other Entities
Investments Basket) the greater of (x) $23 million and (y) 25% of Consolidated
EBITDA for the most recently completed period of four consecutive fiscal
quarters for which financial statements have been (or were required to have
been) delivered (the “Non-Loan Party Permitted Acquisition Basket”) and (f) the
Borrower and its restricted subsidiaries shall be in pro forma compliance with
the Financial Covenant.

 

In connection with any Limited Condition Transaction permitted by the foregoing
covenants, for purposes of determining (x) compliance with any financial ratio,
(y) accuracy of representations and warranties (other than Specified
Representations in connection with an acquisition, which shall be accurate in
all material respects as of the closing date of such acquisition) or occurrence
of default (other than a payment or bankruptcy default) or (z) availability
under baskets (including baskets measured as a percentage of Consolidated
EBITDA), in each case, in connection with such Permitted Acquisition or
investment, the Borrower shall have the option of making any such determinations
as of the date the definitive agreement for such Permitted Acquisition or
investment is signed (and any such financial ratio or basket shall be calculated
as if the acquisition or investment in connection therewith were consummated on
such date).

 



 C-34 

 

 

    Each covenant (and definitions used therein) shall also (a) include
additional customary baskets, exceptions and thresholds to be agreed and as may
otherwise be set forth in the Financing Documentation, including customary
specific and general dollar baskets, (b) permit classification and
reclassification from time to time by the Borrower among one or more available
baskets and exceptions within the same covenant (other than the exceptions
permitting the existence of the Facilities, which may not be used for any such
reclassification), (c) provide that certain exceptions, limitations and baskets
based on a specified dollar amount shall also include a builder or grower
component (regardless of whether such exceptions, limitations or baskets refer
to a builder or grower component) based on a percentage of Consolidated EBITDA
equivalent to the initial monetary amount of each such exception, limitation or
basket (each, a “Growth Component”), and (d) permit reliance on one or more
available exceptions and baskets at the Borrower’s option and if such exceptions
and baskets within a single covenant include a combination of fixed amounts
(including any related builder or grower component) and amounts permitted under
incurrence-based tests in concurrent transactions, a single transaction or a
series of related transactions, any incurrence-based tests shall be calculated
without giving effect to the utilization of such fixed amounts (it being
understood and agreed that this clause (d) shall not apply to the fixed baskets
permitting the incurrence of the Facilities).       Financial Covenant:  
Revolving Credit Facility and Term Loan B Facility: A maximum Total Net Leverage
Ratio with regard to the Borrower and its restricted subsidiaries on a
consolidated basis (the “Leverage Financial Covenant”), which Leverage Financial
Covenant will be tested as of the end of each fiscal quarter of the Borrower and
its restricted subsidiaries, will be subject to stepdowns to be agreed and will
be otherwise set at a level determined in accordance with the Fee Letter (the
“Financial Covenant”).       Events of Default:   Limited to the following (to
be applicable to the Borrower and its restricted subsidiaries and subject, where
appropriate, to thresholds and grace periods to be mutually agreed): nonpayment
of principal, premium, unreimbursed obligations related to drawn Letters of
Credit, interest or other amounts (subject to 5 days’ grace period for interest,
fees or other amounts); violation of negative covenants (including the Financial
Covenant) and affirmative covenants to maintain legal existence (with respect to
the Borrower), give notice of default or with respect to use of proceeds;
violation of other covenants (subject to a 30-day cure period after the earlier
of (x) the date on which a responsible officer of the Borrower becomes aware of
such default and (y) the date on which notice of default from the Administrative
Agent is received by the Borrower); incorrectness of representations and
warranties in any material respect; cross-default (giving effect to grace or
cure periods, if any are applicable) and cross-acceleration to material
indebtedness in excess of $15 million (such indebtedness, “Material Debt”);
bankruptcy and other insolvency events; material monetary judgments in excess of
insurance (to the extent insurer has been notified of the claim and insurer has
not denied coverage) not to exceed $15 million; ERISA events, subject to a
Material Adverse Effect; invalidity (actual or asserted (in writing) by any Loan
Party) of material guarantees or material security documents; and “change of
control” (to be defined as to voting if any person or group acquires, directly
or indirectly, more than 35% of the voting interests of the Borrower).

 



 C-35 

 

 

Voting:   Amendments and waivers of the Financing Documentation will require the
approval of Lenders (other than Defaulting Lenders (as defined below)) holding
more than 50% of the aggregate amount of the loans and commitments under the
Facilities (the “Required Lenders”), except that (a) the consent of each Lender
directly and adversely affected thereby (but not the Required Lenders, other
than in the case of clause (a)(ii), which shall require the consent of each
Lender increasing its commitments as well as the consent of the Required Lenders
if such increase is effectuated other than pursuant to provisions in the
Financing Documentation specifically permitting increases of commitments without
the further approval of Required Lenders) shall be required with respect to:
(i) modifications to any provision requiring pro rata treatment of the Lenders
(other than for purposes of any amendment that would extend the final maturity
date of any Loans and certain other exceptions, in each case, on terms to be
mutually agreed), (ii) increases in the commitment of such Lender,
(iii) reductions or forgiveness of principal, interest, premiums, fees, or
reimbursement obligations or other amounts payable to such Lender (it being
understood that any change in any definition applicable to any ratio used in the
calculation of such rate of interest or fees (or any component definition
thereof) shall not constitute a reduction in any rate of interest or any fee),
(iv) extensions of final maturity or scheduled amortization of the loans or
commitments of such Lender or of the date for payment to such Lender of any
interest, premiums, fees or any reimbursement obligation, (v) certain
modifications to the “waterfall” provisions and (vi) subordination of the liens
on the Collateral securing the Obligations, (b) the consent of each Lender shall
be required with respect to (i) modifications to voting requirements or
percentages and (ii) releases of all or substantially all of the value of the
Guarantees, or all or substantially all of the Collateral, (c) [reserved] and
(d) Lenders holding a majority of the loans and commitments under the Revolving
Credit Facility shall have the ability to amend or waive any conditions
precedent to the extension of credit under the Revolving Credit Facility (it
being understood that the waiver of any event of default by the Required Lenders
shall not constitute a waiver of a condition precedent to the extension of
credit under the Revolving Credit Facility).

 



 C-36 

 

 

   

The Financing Documentation will contain customary voting protections for the
Administrative Agent, the Issuing Lenders and the Swingline Lender.

 

The Borrower or the Administrative Agent shall, subject to usual and customary
conditions, have the right to replace a Lender or terminate the commitment of a
Lender on a non-pro rata basis (a) in connection with amendments and waivers
requiring the consent of all Lenders or of all Lenders directly affected thereby
so long as the consent of the Required Lenders has been obtained, (b) if such
Lender asserts a claim for any funding protection, whether for increased costs,
taxes, required indemnity payments or otherwise, (c) if such Lender is a
Defaulting Lender, or (d) if such Lender elects not to participate in any “amend
and extend” transaction.

 

In addition, if the Administrative Agent and the Borrower shall jointly identify
an obvious error or any error or omission of a technical nature in the Financing
Documentation, then the Administrative Agent and the Borrower shall be permitted
to amend such provision without further action or consent by any party.

 

In addition, the Financing Documentation will permit technical and conforming
modifications to the loan documents with the consent of the Borrower and the
Administrative Agent (and no other person) to the extent necessary (i) to
integrate any incremental facilities, debt exchanges, refinancing facilities or
amend and extend transactions, (ii) to integrate or make administrative
modifications with respect to borrowings, (iii) to integrate any terms or
conditions from any documentation in respect of an Incremental Facility that are
more restrictive, (iv) to increase the interest rates (including any interest
rate margins or interest rate floors), fees and other amounts payable to any
class or classes of Lenders, (v) to increase, expand and/or extend or “reboot”
the call protection provisions and any “most favored nation” provisions
benefiting any class or classes of Lenders and/or (vi) to modify any other
provision in a manner more favorable to the then-existing Lenders, in each case
in connection with the issuance or incurrence of any incremental facilities or
other permitted indebtedness.

 



 C-37 

 

 

Defaulting Lenders:   The Financing Documentation shall contain customary
provisions relating to “defaulting” Lenders (“Defaulting Lenders”) (including
provisions relating to the suspension of voting rights and rights to termination
or assignment of the Loans of such Defaulting Lenders).       Cost and Yield
Protection:   Usual and customary for facilities and transactions of this type.
      Assignments and Participations:   The Lenders will be permitted to assign
(other than to Disqualified Institutions or natural persons) loans and
commitments under the Facilities with the consent of the Borrower, not to be
unreasonably withheld or delayed (it being understood that the withholding of
consent by the Borrower to any assignment to a Disqualified Institution shall be
deemed reasonable); provided that such consent of the Borrower (x) shall not be
required, (i) if such assignment of any loan or commitment under the Facilities
is made to another Lender or an affiliate or approved fund of any Lender,
(ii) during the primary syndication of loans and commitments under the
Facilities to persons (other than Disqualified Institutions) identified to the
Borrower prior to the Closing Date and approved by the Borrower and (iii) after
the occurrence and during the continuance of a payment or bankruptcy event of
default (other than with respect to a Disqualified Institution) and (y) shall be
deemed to have been given if the Borrower has not responded within 10 business
days of a written request for such consent. All assignments will also require
the consent of the Administrative Agent, not to be unreasonably withheld or
delayed. All assignments of loans or commitments under the Revolving Credit
Facility shall require the consent of each Issuing Lender and the Swingline
Lender. Each assignment in respect of the Revolving Credit Facility will be in
an amount of an integral multiple of $5,000,000 or, if less, all of such
Lender’s remaining loans and commitments of the applicable class. Each
assignment in respect of the Term Loan B Facility will be in an amount of an
integral multiple of $1,000,000 or, if less, all of such Lender’s remaining
loans and commitments of the applicable class.

 



 C-38 

 

 

   

The Lenders will have the right to participate their commitments and loans to
other persons (other than any natural persons (including investment vehicles
owned or operated primarily for the benefit of one or more natural persons), the
Borrower or any of its subsidiaries, any Defaulting Lender and any Disqualified
Institutions (to the extent that a list of Disqualified Institutions (other than
any “clearly identifiable affiliate” (on the basis of such affiliate’s name)
included in the definition of “Disqualified Institutions”) has been made
available to the Lenders upon request)). Participants shall have the same
benefits as the Lenders with respect to yield protection and increased cost
provisions, subject to customary limitations and restrictions. Voting rights of
participants shall be limited solely to those matters set forth in clauses
(a) and (b) under the first paragraph under the heading “Voting” with respect to
which the affirmative vote of the Lender from which it purchased its
participation would be required. Pledges of loans in accordance with applicable
law shall be permitted without restriction. The Administrative Agent shall have
no responsibility to ensure that the foregoing limitations are observed by the
Lenders.

 

In the event that any assignment or participation by a Lender shall occur
without the Borrower’s consent to a Disqualified Institution (or any affiliate
thereof) or, to the extent the Borrower’s consent is required under the terms of
the Financing Documentation, to any other person, the Borrower shall be entitled
to (a) exercise any remedy set forth in the Financing Documentation available to
the Borrower in addition to any other remedy available to the Borrower at law or
at equity and/or (b) purchase such assignee’s commitments on a non-ratable
basis; provided that the Administrative Agent shall have the ability to provide
the list of Disqualified Institutions to Lenders upon request.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
provisions hereof relating to Disqualified Institutions, and, without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective lender or participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of loans, or disclosure of confidential information, to any
Disqualified Institution.

 



 C-39 

 

 

    Assignments of Term B Loans to the Borrower or any of its restricted
subsidiaries shall be permitted so long as: (i) any offer to purchase or take by
assignment any Term B Loans by the Borrower or its subsidiaries shall have been
made to all Term B Lenders pro rata (with buyback mechanics to be mutually
agreed) or such assignment is by way of negotiated open market purchases, which
is not required to be offered to all lenders on a ratable basis; (ii) no event
of default has occurred and is continuing, (iii) the Term B Loans purchased are
immediately and automatically cancelled and (iv) the Revolving Facility (or any
Refinancing Revolving Facility) shall not be utilized to fund the relevant
assignment.  None of the Borrower or any of its subsidiaries shall be required
to make a representation that, as of the date of any such purchase or
assignment, it is not in possession of material non-public information with
respect to the Borrower, its subsidiaries or their respective securities.      
Expenses and Indemnification:   The Financing Documentation will contain
customary indemnities for the Administrative Agent, the Lead Arrangers, the
Lenders, the Issuing Lenders and their respective affiliates’ employees,
officers and agents as reasonably determined by the Administrative Agent
(including, without limitation, for all reasonable and documented out-of-pocket
costs and expenses of the Lenders incurred after the occurrence, and during the
continuance of, an event of default under the Facilities); provided that the
Borrower shall not be responsible for the fees and expenses of more than one
primary counsel and one regulatory counsel for the Administrative Agent and the
Lenders, taken as a whole, one local counsel for each relevant jurisdiction,
and, in each case, if reasonably necessary or advisable in the judgment of the
affected person in the case of an actual or perceived conflict of interest, one
additional primary counsel and one regulatory counsel in each relevant
jurisdiction for each group of similarly situated affected persons and one
additional local counsel in each relevant jurisdiction, in each case other than
as a result of (i) such person's gross negligence, willful misconduct or bad
faith as determined by a court of competent jurisdiction in a final and
non-appealable decision or (ii) a material breach of the obligations of such
person (or related person) under the Facilities as determined by a court of
competent jurisdiction in a final and non-appealable decision; provided,
further, that the Borrower shall not be liable to any particular indemnified
person pursuant to this indemnity for any losses for any suit, claim,
litigation, investigation or other proceeding that is brought by an indemnified
person against any other indemnified person (other than (x) any claims against
an indemnified person acting in its capacity as an agent, arranger or similar
role under the Facilities and (y) claims arising out of any act or omission of
the Borrower or any of its subsidiaries or affiliates, in each case, for the
avoidance of doubt, unless such claims would otherwise be excluded pursuant to
clause (i) above).

 



 C-40 

 

 

    The Financing Documentation will require the Borrower to pay all reasonable
and documented out-of-pocket expenses of the Administrative Agent, the Lead
Arrangers, the Lenders and the Issuing Lenders within 30 days of receipt of a
written demand therefor (together with backup documentation supporting such
reimbursement request) associated with (a) the syndication of the Facilities and
the preparation, execution, delivery and administration of the Financing
Documentation and any amendment or waiver with respect thereto and (b) in
connection with the enforcement of the Financing Documentation; provided that,
in the case of clauses (a) and (b) above, the Borrower shall not be responsible
for the fees and expenses of more than one primary counsel and one regulatory
counsel for the Administrative Agent and the Lenders, taken as a whole, one
local counsel for each relevant jurisdiction, and, in each case, if reasonably
necessary or advisable in the judgment of the affected person in the case of an
actual or perceived conflict of interest, one additional primary counsel for
each group of similarly situated affected persons in each relevant jurisdiction.
      EU Bail-In Provisions:   Customary EU Bail-In provisions reasonably
acceptable to the Administrative Agent shall be included in the Financing
Documentation, which shall include a provision specifying that in the event any
Lender (or a direct or indirect parent company thereof) becomes subject to a
“Bail-in Action”, such Lender shall be deemed to be a Defaulting Lender for all
purposes under the Financing Documentation.       Governing Law and Forum:   New
York; provided that the Acquisition Agreement Governing Law shall govern in
determining the Acquisition Related Matters.       Counsel to Administrative
Agent:   Davis Polk & Wardwell LLP.

 



 C-41 

 





 

EXHIBIT C

 

Project Hometown     
$195,000,000 Senior Secured Credit Facilities

 

Summary of Additional Conditions Precedent

 

Capitalized terms used but not defined in this Exhibit C (the “Conditions
Exhibit”) shall have the meanings set forth in the other Exhibits and Annexes to
the Commitment Letter to which this Transaction Description is attached (the
“Commitment Letter”) or in the Commitment Letter. In the case of any such
capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit C shall be determined by reference
to the context in which it is used.

 

The availability and funding of each Facility on the Closing Date shall be
subject to the satisfaction (or written waiver by the Initial Lenders) of each
of the following conditions (subject in all cases to the Limited Conditionality
Provision).

 

1.           The Lenders’ commitments under the Facilities will be subject to
the execution and delivery by the Loan Parties party thereto of the Financing
Documentation consistent with the terms of the Commitment Letter and the Term
Sheet and this Exhibit C.

 

2.            Prior to or substantially concurrently with the funding under the
Term Loan B Facility, the Acquisition shall have been consummated in accordance
with the terms and conditions of the Acquisition Agreement, and the Acquisition
Agreement shall not have been altered, amended or otherwise changed or
supplemented or any provision or condition therein waived, and neither the
Company nor any affiliate thereof shall have consented to any action which would
require the consent of the Company or such affiliate under the Acquisition
Agreement, if such alteration, amendment, change, supplement, waiver or consent
would be adverse to the interests of the Lenders in any material respect, in any
such case without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned); provided that
(a) any alteration, amendment, change, supplement, waiver or consent which
results in a reduction in the purchase price for the Acquisition shall be deemed
to be not materially adverse to the interests of the Lenders so long as such
decrease (x)(1) is made pursuant to any purchase price or similar adjustment
provisions set forth in the Acquisition Agreement or (2) is less than 10.0% of
the aggregate purchase price for the Acquisition and (y) is applied to reduce
the Term Loan B Facility on a dollar-for-dollar basis (it being understand and
agreed that the Borrower shall only be required to reduce the Term Loan Facility
pursuant to this clause (a) in connection with a purchase price reduction by an
amount equal to the lesser of (i) the actual amount of such purchase price
reduction and (ii) an amount resulting in the aggregate amount of commitments in
respect thereof equaling $150,000,000), (b) any increase in purchase price for
the Acquisition shall not be deemed to be materially adverse to the Lenders so
long as such increase is not funded with additional indebtedness of the Borrower
or its subsidiaries (it being understood and agreed that no purchase price,
working capital or similar adjustment provisions set forth in the Acquisition
Agreement shall constitute a reduction or increase in the purchase price) and
(c) any modification to the definition of “Material Adverse Effect” shall be
deemed to be materially adverse to the Lenders.

 





 

 

3.           The Specified Acquisition Agreement Representations shall be true
and correct in all material respects as of the Closing Date (except in the case
of any Specified Acquisition Agreement Representation which expressly relates to
a given date or period, such representation and warranty shall be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be) solely to the extent required by the Limited
Conditionality Provision and the Specified Representations shall be true and
correct in all material respects as of the Closing Date (except in the case of
any Specified Representation which expressly relates to a given date or period,
such representation and warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be).

 

4.            Since the date hereof, there shall not have occurred a Material
Adverse Effect (as defined in the Acquisition Agreement as in effect on the date
hereof).

 

5.           The Refinancing shall have been consummated prior to, or shall be
consummated substantially concurrently with, the initial borrowing under the
Facilities.

 

6.            Subject to the Limited Conditionality Provisions, the Guarantees
and security interests required by the Term Sheet shall have been executed and
delivered by the Loan Parties party thereto, and, subject to the Limited
Conditionality Provisions, the Lenders shall have a perfected first priority
security interest in all assets of the Borrower and the Guarantor as, and to the
extent, required by the Term Sheet, subject in each case to all liens permitted
under the Term Sheet.

 

7.           The Lenders shall have received (1) customary legal opinions from
counsel (including, without limitation, New York counsel), (2) a solvency
certificate as to the solvency of the Borrower and its subsidiaries on a
consolidated basis after giving effect to the Transactions, in the form attached
as Annex I to this Exhibit C, from the chief financial officer (or equivalent
position) of the Company and (3) customary resolutions, officer’s certificates
and good standing certificates (to the extent applicable) in the respective
jurisdictions of organization of the Borrower and the Guarantors.

 

8.           The Lead Arrangers shall have received:

 

(i)(1) audited consolidated balance sheets and related statements of income and
cash flows of the Company and its subsidiaries for the fiscal years of the
Company ended December 31, 2018, December 31, 2019 and any fiscal year of the
Company thereafter ended at least 90 days prior to the Closing Date (it being
understood and agreed that the Lead Arrangers have already received such audited
financials for the fiscal years of the Company ended December 31, 2018 and
December 31, 2019) and (2) unaudited consolidated balance sheets and related
statements of income and cash flows of the Company and its subsidiaries for each
of the first three fiscal quarters of the Company ended after the close of its
most recent fiscal year and at least 45 days prior to the Closing Date (it being
understood and agreed that the Lead Arrangers have already received such
unaudited financials for the fiscal quarters of the Company ended March 31, 2020
and June, 2020); provided that the Lead Arrangers will be deemed to have
received financial statements referred to in clauses (1) and (2) if the Company
has filed such financial statements with the Securities and Exchange Commission
via the EDGAR filing system and such financial statements are publicly
available;

 



 D-2 

 

 

(ii)(1) audited consolidated balance sheets and related statements of income and
cash flows of the Acquired Business for the fiscal years ended September 30,
2018, September 30, 2019 and September 30, 2020 and thereafter for the most
recently completed fiscal year of the Acquired Business ended at least 90 days
prior to the Closing Date (it being understood and agreed that (i) any audited
financial statements of the Acquired Business as of December 31, 2020 shall
consist of balance sheets, statements of income and related statements of income
and cash flows for the three-month stub period then ended and (ii) the Lead
Arrangers have already received such audited financials for the fiscal years of
the Acquired Business ended September 30, 2018, September 30, 2019 and
September 30, 2020) and (2) unaudited consolidated balance sheets and related
statements of income and cash flows of the Acquired Business for each of the
first three fiscal quarters of the Acquired Business ended after the close of
its most recent fiscal year and at least 45 days prior to the Closing Date (it
being understood and agreed that no unaudited financial statements of the
Acquired Business shall be required for any fiscal quarter ending prior to
March 31, 2020); and

 

(iii) a pro forma consolidated balance sheet of the Company and its subsidiaries
(including the Acquired Business) and a pro forma consolidated statement of
income of the Company and its subsidiaries (including the Acquired Business) as
of and for the 12-month period ending on the last day of the most recently
completed four-fiscal quarter period for which historical financial statements
of the Borrower are provided pursuant to paragraph 8(i)(I) or 8(i)(II), prepared
after giving effect to the Transactions as if the Transactions had occurred at
the beginning of such period, as applicable, which need not be prepared in
compliance with Regulation S-X of the Securities Act of 1933, as amended, or
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805 (formerly SFAS 141R), tax adjustments, deferred taxes or
similar pro forma adjustments) (it being understood that any purchase accounting
adjustments may be preliminary in nature and be based only on estimates and
allocations reasonably determined by the Borrower).

 

9.            All costs, fees and expenses (including, without limitation, legal
fees and expenses) payable to each Agent and the Lenders in connection with the
Transactions shall have been paid (or shall be paid from or offset against the
proceeds of the initial fundings under the Term Loan B Facility) to the extent
due pursuant to the Commitment Letter or the Fee Letter and to the extent a
reasonably detailed invoice has been delivered to the Borrower at least two
business days prior to the Closing Date (except as otherwise reasonably agreed
by the Borrower).

 

10.          So long as requested at least 10 business days prior to the Closing
Date, the Agents shall have received at least three business days prior to the
Closing Date all documentation and other information (including Beneficial
Ownership Certification) required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act and the Beneficial Ownership Regulation.

 



 D-3 

 

 

11.         The Borrower (a) shall have delivered (or caused to be delivered) to
the Lead Arrangers the financial statements referred to in paragraphs 8(i) or
8(ii) above (collectively, the “Required Information”) and (b) shall have
provided the Lead Arrangers prior to the Closing Date a single period of not
less than 15 consecutive business days after the Lead Arrangers’ receipt of the
Required Information (assuming that the Closing Date were to occur on the last
day of such period of fifteen (15) consecutive Business Days) (the “Marketing
Period”) to attempt to syndicate the Term Loan B Facility (provided that (i) the
Marketing Period shall be deemed not to commence until the earlier of (x) the
delivery of audited financial statements for the Company for the fiscal year
ended December 31, 2020 and audited financial statements for the Acquired
Business for the fiscal year ended September 30, 2020 and the stub period ended
December 31, 2020 and (y) February 1, 2021 (provided that this provision shall
not limit the requirement to deliver the Required Financial Information as a
condition to the start of the Marketing Period, (ii) the Marketing Period shall
not be required to be consecutive to the extent it would include any date from
November 25, 2020 through and including November 27, 2020, July 2, 2021, July 5,
2021, and any date from November 24, 2021 through and including November 26,
2021 (which dates shall not count for purposes of the 15 consecutive Business
Day period), (iii) if such period has not ended on or prior to December 17,
2020, then it will not commence until on or after January 4, 2021, (iv) if the
Marketing Period has not ended prior to August 27, 2021, then it will not
commence until September 6, 2021, and (v) if such period has not ended on or
prior to December 17, 2021, then it will not commence until on or after
January 4, 2022. If the Borrower in good faith reasonably believes it has
delivered the Required Information, it may deliver to the Lead Arrangers a
written notice to that effect, in which case the Borrower will be deemed to have
completed delivery of the Required Information, and the Marketing Period will be
deemed to have commenced on the date such notice is delivered to the Lead
Arrangers, in each case, unless the Lead Arrangers in good faith reasonably
believe that the Borrower has not completed delivery of the Required Information
and, not later than 5:00 p.m. (New York time) two business days after the
delivery of such notice by the Borrower, the Lead Arrangers deliver a written
notice to the Borrower to that effect (stating with reasonable specificity which
elements of the Required Information have not been delivered); provided, that
the delivery of newly available financial statements pursuant to paragraph 8
above during or after such 15 consecutive business day period shall not restart
the Marketing Period; provided further, that notwithstanding the foregoing, the
delivery of the Required Information shall be satisfied at any time at which
(and so long as) the Lead Arrangers shall have actually received the Required
Information, regardless of whether or when any such notice is delivered by the
Borrower.

 

(12)        The Borrower shall have requested an aggregate principal amount of
the Term Loan to be funded on the Closing Date of not less than $150,000,000.

 

(13)         On the Closing Date, after giving effect to the Transactions, the
Borrower and its subsidiaries (including the Acquired Business) shall not have
any outstanding third party indebtedness for borrowed money other than (i) the
Facilities, (ii) intercompany indebtedness among the Borrower and its
subsidiaries (including the Acquired Business) and (iii) other indebtedness
approved by the Lead Arrangers in their discretion.

 

(14)        There shall not have been any amendments to the terms of the
Series A Preferred Stock, compared to those delivered to the Lead Arrangers
prior to the date hereof, that would be adverse to the interests of the Lenders
in any material respect, without the prior written consent of the Lead
Arrangers.

 



 D-4 

 

 

ANNEX I TO CONDITIONS ANNEX

 

FORM OF SOLVENCY CERTIFICATE

 

[●], _____

 

This Solvency Certificate is being executed and delivered pursuant to
Section [●] of that certain [●] (the “Credit Agreement”); the terms defined
therein being used herein as therein defined.

 

I, [●], the chief financial officer of the Borrower, solely in such capacity and
not in an individual capacity, hereby certify that I am the chief financial
officer of the Borrower and that I am generally familiar with the businesses and
assets of the Borrower and its subsidiaries (taken as a whole), and I am duly
authorized to execute this Solvency Certificate on behalf of the Borrower
pursuant to the Credit Agreement.

 

I further certify, solely in my capacity as chief financial officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its subsidiaries, on a consolidated
basis, does not exceed the fair value of the present assets of the Borrower and
its subsidiaries on a consolidated and going concern basis; (ii) the present
fair saleable value of the assets of the Borrower and its subsidiaries on a
consolidated basis, is not less than the amount that will be required to pay the
probable liabilities (including contingent liabilities) of the Borrower and its
subsidiaries, on a consolidated basis, on their debts as they become absolute
and matured; (iii) the capital of the Borrower and its subsidiaries, on a
consolidated basis, is not unreasonably small in relation to the business of the
Borrower or its subsidiaries, on a consolidated basis, as conducted or
contemplated as of the date hereof; and (iv) the Borrower and its subsidiaries,
on a consolidated basis, are able to pay their debts (including current
obligations and contingent liabilities) as such debts mature and do not intend
to incur, or believe that they will incur, debts (including current obligations
and contingent liabilities) beyond their ability to pay such debt as they mature
in the ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

[Remainder of page intentionally left blank]

 



 D-5 

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

  By:         Name: [___]     Title: Chief Financial Officer

 

 D-6 

